ICJ_154_DelimitationContinentalShelf_NIC_COL_2016-03-17_JUD_01_PO_00_EN.txt.                           COUR INTERNATIONALE DE JUSTICE


                              RECUEIL DES ARRÊTS,
                       AVIS CONSULTATIFS ET ORDONNANCES


                      QUESTION DE LA DÉLIMITATION
                        DU PLATEAU CONTINENTAL
                   ENTRE LE NICARAGUA ET LA COLOMBIE
                      AU‑DELÀ DE 200 MILLES MARINS
                      DE LA CÔTE NICARAGUAYENNE
                            (NICARAGUA c. COLOMBIE)

                           EXCEPTIONS PRÉLIMINAIRES


                             ARRÊT DU 17 MARS 2016




                                 2016
                          INTERNATIONAL COURT OF JUSTICE


                            REPORTS OF JUDGMENTS,
                         ADVISORY OPINIONS AND ORDERS


                     QUESTION OF THE DELIMITATION
                       OF THE CONTINENTAL SHELF
                   BETWEEN NICARAGUA AND COLOMBIA
                       BEYOND 200 NAUTICAL MILES
                      FROM THE NICARAGUAN COAST
                            (NICARAGUA v. COLOMBIA)

                            PRELIMINARY OBJECTIONS


                           JUDGMENT OF 17 MARCH 2016




7 CIJ1093.indb 1                                           15/02/17 08:28

                                             Mode officiel de citation :
                       Question de la délimitation du plateau continental entre le Nicaragua
                      et la Colombie au-delà de 200 milles marins de la côte nicaraguayenne
                                (Nicaragua c. Colombie), exceptions préliminaires,
                                         arrêt, C.I.J. Recueil 2016, p. 100




                                                Official citation :
                     Question of the Delimitation of the Continental Shelf between Nicaragua
                      and Colombia beyond 200 Nautical Miles from the Nicaraguan Coast
                               (Nicaragua v. Colombia), Preliminary Objections,
                                      Judgment, I.C.J. Reports 2016, p. 100




                                                                                1093
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-157288-9




7 CIJ1093.indb 2                                                                               15/02/17 08:28

                                                   17 MARS 2016

                                                      ARRÊT




                      QUESTION DE LA DÉLIMITATION
                        DU PLATEAU CONTINENTAL
                   ENTRE LE NICARAGUA ET LA COLOMBIE
                      AU-DELÀ DE 200 MILLES MARINS
                      DE LA CÔTE NICARAGUAYENNE
                        (NICARAGUA c. COLOMBIE)
                       EXCEPTIONS PRÉLIMINAIRES




                     QUESTION OF THE DELIMITATION
                       OF THE CONTINENTAL SHELF
                   BETWEEN NICARAGUA AND COLOMBIA
                       BEYOND 200 NAUTICAL MILES
                      FROM THE NICARAGUAN COAST
                        (NICARAGUA v. COLOMBIA)
                        PRELIMINARY OBJECTIONS




                                                  17 MARCH 2016

                                                   JUDGMENT




7 CIJ1093.indb 3                                                  15/02/17 08:28

                                                                                               100




                                           TABLE OF CONTENTS

                                                                                         Paragraphs

                   Chronology of the Procedure                                               1-12
                    I. Introduction                                                         13-17
                   II. First Preliminary Objection                                          18-46
                   III. Third Preliminary Objection                                         47-88
                      1. The res judicata principle                                         55-61
                      2. The decision adopted by the Court in its Judgment of
                         19 November 2012                                                   62-84
                      3. Application of the res judicata principle in the case              85-88


                   IV. Fourth Preliminary Objection                                         89-90
                   V. Second Preliminary Objection                                          91-94
                   VI. Fifth Preliminary Objection                                         95-125
                      1. The preliminary objection to the admissibility of Nicaragua’s
                         First Request                                                     97-115
                      2. The preliminary objection to the admissibility of Nicaragua’s
                         Second Request                                                   116-125
                   Operative Clause                                                           126




                                                                                                 4




7 CIJ1093.indb 5                                                                                      15/02/17 08:28

                                                                                                  101




                                   INTERNATIONAL COURT OF JUSTICE

                                                     YEAR 2016                                               2016
                                                                                                           17 March
                                                    17 March 2016                                         General List
                                                                                                            No. 154

                         QUESTION OF THE DELIMITATION
                           OF THE CONTINENTAL SHELF
                       BETWEEN NICARAGUA AND COLOMBIA
                           BEYOND 200 NAUTICAL MILES
                          FROM THE NICARAGUAN COAST
                                         (NICARAGUA v. COLOMBIA)


                                         PRELIMINARY OBJECTIONS



                        Colombia’s first preliminary objection.
                        Contentions by Colombia — The Court lacks jurisdiction ratione temporis
                   under Pact of Bogotá — Denunciation of Pact governed by Article LVI —
                   ­Immediate effect of notification of denunciation.
                        Contentions by Nicaragua — Article XXXI of Pact grants jurisdiction so long
                    as treaty remains in force — Under Article LVI, Pact remains in force for one
                    year from date of notification of denunciation — The Court has jurisdiction
                    ­ratione temporis as Nicaragua’s Application was filed less than one year after
                     Colombia gave notification of denunciation.

                       Analysis of the Court — Critical date for establishing jurisdiction — Effects of
                   denunciation determined by first paragraph of Article LVI — Question whether
                   second paragraph of Article LVI alters effect of first paragraph — Second para-
                   graph confirms that procedures instituted before notification of denunciation can
                   continue irrespective of that denunciation — Proceedings instituted during one‑year
                   notice period are proceedings instituted while Pact still in force — Colombia’s
                   interpretation would result in most of the Articles of the Pact losing effect while
                   Pact still in force — Colombia’s interpretation not consistent with object and
                   ­purpose of Pact — Colombia’s interpretation not necessary to give effet utile to
                    second paragraph of Article LVI — Colombia’s first preliminary objection
                    rejected.

                                                            *

                                                                                                     5




7 CIJ1093.indb 7                                                                                                15/02/17 08:28

                              delimitation of the continental shelf (judgment)                      102

                      Colombia’s third preliminary objection according to which the Court lacks juris-
                   diction because Nicaragua’s Application is barred by res judicata.

                      Objection characterized by the Court as objection to admissibility.
                      Contentions by Colombia — Nicaragua’s First Request in its 2013 Application
                   reiterates its claim contained in final submission I (3) of 2012 relating to delimita-
                   tion of continental shelf beyond 200 nautical miles from Nicaragua’s coast — In
                   2012 Judgment, that claim found admissible but not upheld on the merits — First
                   Request barred by res judicata — Second Request asks the Court to declare prin-
                   ciples and rules of international law governing rights and duties of the two States
                   in relevant area pending delimitation — Nicaragua’s Second Request linked to
                   First Request and also barred by res judicata.



                      Contentions by Nicaragua — The Court’s decision in subparagraph 3 of opera-
                   tive clause of 2012 Judgment did not amount to a rejection on the merits of the
                   claim for delimitation of continental shelf — Court’s 2012 decision based on fact
                   that Nicaragua had not completed its submission to CLCS — Nicaragua has since
                   discharged its obligation under Article 76, paragraph 8, of UNCLOS — Operative
                   clause of 2012 Judgment takes no position on delimitation of continental shelf
                   beyond 200 nautical miles — The Court not prevented from entertaining Nicara-
                   gua’s claim for such delimitation in its 2013 Application.


                      Analysis by the Court — Principle of res judicata — Finality of decision
                   adopted in a particular case — Identity between parties, object and legal ground —
                   Identity between successive claims not sufficient — Need to determine to what
                   extent first claim already definitively settled — Ascertainment of what is covered
                   by res judicata — Meaning of operative clause may need to be established by ref-
                   erence to reasoning of Judgment.

                      Content and scope of subparagraph 3 of operative clause of 2012 Judgment —
                   Meaning to be attributed to words “cannot uphold” — Examination of reasoning
                   in Section IV of 2012 Judgment — The fact that Colombia not a party to
                   UNCLOS did not relieve Nicaragua of its obligations under Article 76 of
                   UNCLOS — At time of 2012 Judgment, Nicaragua had only submitted “Prelimi-
                   nary Information” to CLCS — Finding of the Court in paragraph 129 of
                   2012 Judgment — The Court did not take a decision on whether or not Nicaragua
                   had an entitlement to a continental shelf beyond 200 nautical miles from its
                   coast — Nicaragua’s claim in final submission I (3) of 2012 not upheld because it
                   had yet to discharge its obligation under paragraph 8 of Article 76 of UNCLOS —
                   Any delimitation conditional on fulfilment of this obligation.


                      Application of res judicata principle in the case — Nicaragua submitted “final”
                   information to CLCS in 2013 — Fulfilment of condition imposed in 2012 Judg-
                   ment — The Court not precluded by res judicata from ruling on Nicaragua’s
                   Application — Colombia’s third preliminary objection rejected.


                                                             *

                                                                                                       6




7 CIJ1093.indb 9                                                                                            15/02/17 08:28

                                delimitation of the continental shelf (judgment)                  103

                       Colombia’s fourth preliminary objection according to which the Court lacks
                    jurisdiction over a claim that is an attempt to appeal and revise 2012 Judgment —
                    Nicaragua does not request the Court to revise 2012 Judgment, nor does it frame
                    Application as an “appeal” — Colombia’s fourth preliminary objection not founded
                    and therefore rejected.


                                                            *
                       Colombia’s second preliminary objection according to which 2012 Judgment
                    does not grant the Court continuing jurisdiction — Jurisdiction already established
                    on basis of Article XXXI of Pact — No need to consider whether an additional
                    basis of jurisdiction exists — No ground for the Court to rule upon Colombia’s
                    second preliminary objection.


                                                            *
                        Colombia’s fifth preliminary objection.
                        Question of inadmissibility of Nicaragua’s First Request — Whether recom-
                    mendation by CLCS is a prerequisite for the Court to delimit continental shelf
                    beyond 200 nautical miles — Role and function of CLCS — Delimitation of
                    ­continental shelf distinct from delineation of its outer limits — Delimitation of
                     continental shelf beyond 200 nautical miles can be undertaken independently of a
                     recommendation from CLCS — Recommendation not a prerequisite — Prelimi-
                     nary objection to admissibility of Nicaragua’s First Request rejected.



                       Question of inadmissibility of Nicaragua’s Second Request — Second Request
                    does not relate to an actual dispute between the Parties — Preliminary objection
                    to admissibility of Nicaragua’s Second Request upheld.



                                                     JUDGMENT



                    Present: 
                             President Abraham ; Vice‑President Yusuf ; Judges Owada, Tomka,
                             Bennouna, Cançado Trindade, Greenwood, Xue, Donoghue,
                             Gaja, Sebutinde, Bhandari, Robinson, Gevorgian ; Judges ad hoc
                             Brower, Skotnikov ; Registrar Couvreur.



                      In the case concerning the question of the delimitation of the continental shelf
                    between Nicaragua and Colombia beyond 200 nautical miles from the Nicara‑
                    guan coast,
                      between

                                                                                                     7




7 CIJ1093.indb 11                                                                                         15/02/17 08:28

                              delimitation of the continental shelf (judgment)                    104

                    the Republic of Nicaragua,
                    represented by
                      H.E. Mr. Carlos José Argüello Gómez, Ambassador of the Republic of Nic‑
                        aragua to the Kingdom of the Netherlands,
                      as Agent and Counsel ;
                      Mr. Vaughan Lowe, Q.C., member of the Bar of England and Wales, Emeri‑
                       tus Professor of International Law, Oxford University, member of the
                       Institut de droit international,
                      Mr. Alex Oude Elferink, Director, Netherlands Institute for the Law of the
                       Sea, Professor of International Law of the Sea, Utrecht University,
                      Mr. Alain Pellet, Emeritus Professor at the Université Paris Ouest,
                       ­Nanterre‑La Défense, former member and Chairman of the International
                        Law Commission, member of the Institut de droit international,
                      Mr. Antonio Remiro Brotóns, Professor of International Law, Universidad
                        Autónoma de Madrid, member of the Institut de droit international,
                      as Counsel and Advocates ;
                      Mr. César Vega Masís, Deputy Minister for Foreign Affairs, Director of
                       Juridical Affairs, Sovereignty and Territory, Ministry of Foreign Affairs,

                      Mr. Walner Molina Pérez, Juridical Adviser, Ministry of Foreign Affairs,

                      Mr. Julio César Saborio, Juridical Adviser, Ministry of Foreign Affairs,

                      as Counsel ;
                      Mr. Edgardo Sobenes Obregon, Counsellor, Embassy of Nicaragua in the
                       Kingdom of the Netherlands,
                      Ms Claudia Loza Obregon, First Secretary, Embassy of Nicaragua in the
                       Kingdom of the Netherlands,
                      Mr. Benjamin Samson, Ph.D. Candidate, Centre de droit international de
                       Nanterre (CEDIN), Université Paris Ouest, Nanterre‑La Défense,
                      Ms Gimena González,
                      as Assistant Counsel ;
                      Ms Sherly Noguera de Argüello, Consul General of the Republic of Nicara‑
                       gua,
                      as Administrator,
                      and
                    the Republic of Colombia,
                    represented by
                      H.E. Ms María Angela Holguín Cuéllar, Minister for Foreign Affairs,
                      Hon. Ms Aury Guerrero Bowie, Governor of the Archipelago of San Andrés,
                        Providencia and Santa Catalina,
                      H.E. Mr. Francisco Echeverri Lara, Vice-­Minister of Multilateral Affairs,
                        Ministry of Foreign Affairs,
                      as National Authorities ;

                                                                                                    8




7 CIJ1093.indb 13                                                                                       15/02/17 08:28

                            delimitation of the continental shelf (judgment)                105

                    H.E. Mr. Carlos Gustavo Arrieta Padilla, former Judge of the Council of
                       State of Colombia, former Attorney General of Colombia and former
                       Ambassador of Colombia to the Kingdom of the Netherlands,
                    as Agent ;
                    H.E. Mr. Manuel José Cepeda Espinosa, former President of the Constitu‑
                       tional Court of Colombia, former Permanent Delegate of Colombia to
                       UNESCO and former Ambassador of Colombia to the Swiss Confedera‑
                       tion,
                    as Co‑Agent ;
                    Mr. W. Michael Reisman, McDougal Professor of International Law at Yale
                       Law School, member of the Institut de droit international,

                    Mr. Rodman R. Bundy, former avocat à la Cour d’appel de Paris, member of
                       the New York Bar, Eversheds LLP, Singapore,
                    Sir Michael Wood, K.C.M.G., member of the Bar of England and Wales,
                       member of the International Law Commission,
                    Mr. Tullio Treves, member of the Institut de droit international, Senior
                       Public International Law Consultant, Curtis, Mallet‑Prevost, Colt &
                       ­
                       Mosle LLP, Milan, Professor, University of Milan,
                    Mr. Eduardo Valencia‑Ospina, member of the International Law Commis‑
                       sion, President of the Latin American Society of International Law,
                    Mr. Matthias Herdegen, Dr. h.c., Professor of International Law, Director of
                       the Institute of International Law at the University of Bonn,
                    as Counsel and Advocates ;
                    H.E. Mr. Juan José Quintana Aranguren, Ambassador of the Republic of
                       Colombia to the Kingdom of the Netherlands, Permanent Representative
                       of Colombia to the Organisation for the Prohibition of Chemical Weap‑
                       ons, former Permanent Representative of Colombia to the United Nations
                       in Geneva,
                    H.E. Mr. Andelfo García González, Ambassador of the Republic of Colom‑
                       bia to the Kingdom of Thailand, Professor of International Law, former
                       Deputy Minister for Foreign Affairs,
                    Ms Andrea Jiménez Herrera, Counsellor, Embassy of the Republic of Colom‑
                       bia in the Kingdom of the Netherlands,
                    Ms Lucía Solano Ramírez, Second Secretary, Embassy of the Republic of
                       Colombia in the Kingdom of the Netherlands,
                    Mr. Andrés Villegas Jaramillo, Co‑ordinator, Group of Affairs before the
                       ICJ, Ministry of Foreign Affairs,
                    Mr. Giovanny Andrés Vega Barbosa, Group of Affairs before the ICJ, Min‑
                       istry of Foreign Affairs,
                    Ms Ana María Durán López, Group of Affairs before the ICJ, Ministry of
                       Foreign Affairs,
                    Mr. Camilo Alberto Gómez Niño, Group of Affairs before the ICJ, Ministry
                       of Foreign Affairs,
                    Mr. Juan David Veloza Chará, Third Secretary, Group of Affairs before the
                       ICJ, Ministry of Foreign Affairs,
                    as Legal Advisers ;
                    Rear Admiral Luís Hernán Espejo, National Navy of Colombia,

                                                                                              9




7 CIJ1093.indb 15                                                                                  15/02/17 08:28

                               delimitation of the continental shelf (judgment)                   106

                      CN William Pedroza, International Affairs Bureau, National Navy of Colom‑
                         bia,
                      CF Hermann León, National Maritime Authority (DIMAR), National Navy
                         of Colombia,
                      Mr. Scott Edmonds, Cartographer, International Mapping,
                      Mr. Thomas Frogh, Cartographer, International Mapping,
                      as Technical Advisers ;
                      Ms Charis Tan, Advocate and Solicitor, Singapore, member of the New York
                         Bar, Solicitor, England and Wales, Eversheds LLP, Singapore,

                      Mr. Eran Sthoeger, LL.M., New York University School of Law,
                      Mr. Renato Raymundo Treves, Associate, Curtis, Mallet‑Prevost, Colt &
                         Mosle LLP, Milan,
                      Mr. Lorenzo Palestini, Ph.D. Candidate, Graduate Institute of International
                         and Development Studies, Geneva,
                      as Legal Assistants,


                      The Court,
                      composed as above,
                      after deliberation,
                      delivers the following Judgment :
                       1. On 16 September 2013, the Government of the Republic of Nicaragua
                    (hereinafter “Nicaragua”) filed with the Registry of the Court an Application
                    instituting proceedings against the Republic of Colombia (hereinafter “Colom‑
                    bia”) with regard to a “dispute [which] concerns the delimitation of the bound‑
                    aries between, on the one hand, the continental shelf of Nicaragua beyond the
                    200‑nautical‑mile limit from the baselines from which the breadth of the territo‑
                    rial sea of Nicaragua is measured, and on the other hand, the continental shelf
                    of Colombia”.
                       In its Application, Nicaragua seeks to found the jurisdiction of the Court on
                    Article XXXI of the American Treaty on Pacific Settlement signed on
                    30 April 1948, officially designated, according to Article LX thereof, as the
                    “Pact of Bogotá” (hereinafter referred to as such).
                       In addition, Nicaragua contends that the subject‑matter of its Application
                    remains within the jurisdiction of the Court established in the case concerning
                    the Territorial and Maritime Dispute (Nicaragua v. Colombia). In particular, it
                    maintains that the Court, in its Judgment dated 19 November 2012 (hereinafter
                    the “2012 Judgment”), did not definitively determine the question of the delimi‑
                    tation of the continental shelf between Nicaragua and Colombia in the area
                    beyond 200 nautical miles from the Nicaraguan coast, “which question was and
                    remains before the Court”.
                       2. In accordance with Article 40, paragraph 2, of the Statute of the Court,
                    the Registrar immediately communicated the Application to the Government of
                    Colombia ; and, under paragraph 3 of that Article, all other States entitled to
                    appear before the Court were notified of the Application.
                       3. Since the Court included upon the Bench no judge of the nationality of
                    either of the Parties, each Party proceeded to exercise the right conferred upon it

                                                                                                    10




7 CIJ1093.indb 17                                                                                         15/02/17 08:28

                               delimitation of the continental shelf (judgment)                    107

                    by Article 31, paragraph 3, of the Statute to choose a judge ad hoc to sit in the
                    case. Nicaragua chose Mr. Leonid Skotnikov and Colombia Mr. Charles N. Brower.
                       4. By an Order of 9 December 2013, the Court fixed 9 December 2014 as the
                    time‑limit for the filing of the Memorial of Nicaragua and 9 December 2015 for
                    the filing of the Counter‑Memorial of Colombia.

                       5. On 14 August 2014, before the expiry of the time‑limit for the filing of the
                    Memorial of Nicaragua, Colombia, referring to Article 79 of the Rules of Court,
                    raised preliminary objections to the jurisdiction of the Court and to the admis‑
                    sibility of the Application. For its part, Nicaragua, by letter dated 16 Septem‑
                    ber 2014, though expressing its surprise that the said objections were raised four
                    months before the expiry of the time‑limit for the filing of its Memorial,
                    requested the Court, in the event that the proceedings on the merits were sus‑
                    pended, to give it a sufficient period of time to present a written statement of its
                    observations and submissions on those objections.
                       Consequently, by an Order of 19 September 2014, the Court, noting that, by
                    virtue of Article 79, paragraph 5, of the Rules of Court, the proceedings on the
                    merits were suspended, fixed 19 January 2015 as the time‑limit for the presenta‑
                    tion by Nicaragua of a written statement of its observations and submissions on
                    the preliminary objections raised by Colombia. Nicaragua filed such a statement
                    within the prescribed time‑limit. The case thus became ready for hearing in
                    respect of the preliminary objections.

                       6. Pursuant to the instructions of the Court under Article 43 of the Rules of
                    Court, the Registrar addressed to States parties to the Pact of Bogotá the notifi‑
                    cations provided for in Article 63, paragraph 1, of the Statute of the Court. In
                    accordance with the provisions of Article 69, paragraph 3, of the Rules of Court,
                    the Registrar, by letter dated 10 November 2014, moreover addressed to the
                    Organization of American States (hereinafter the “OAS”) the notification pro‑
                    vided for in Article 34, paragraph 3, of the Statute of the Court, explaining that
                    copies of the preliminary objections filed by Colombia and the written statement
                    to be filed by Nicaragua would be communicated in due course. By letter dated
                    5 January 2015, and before having received copies of these pleadings, the
                    Secretary-­General of the OAS indicated that the Organization did not intend to
                    submit any observations in writing within the meaning of Article 69, paragraph 3,
                    of the Rules of Court. By letter dated 30 January 2015, the Registrar, taking note
                    of the fact that the OAS did not intend to present any such observations, and
                    bearing in mind the confidentiality of the pleadings, advised the Secretary-­
                    General of the OAS that, unless there was a specific reason why that Organiza‑
                    tion wished to receive copies of the written proceedings, no copies thereof would
                    be provided.
                       7. Referring to Article 53, paragraph 1, of the Rules of Court, the Govern‑
                    ment of the Republic of Chile asked to be furnished with copies of the pleadings
                    and documents annexed in the case. Having ascertained the views of the Parties
                    in accordance with that same provision, the President of the Court decided to
                    grant that request. The Registrar duly communicated that decision to the Gov‑
                    ernment of Chile and to the Parties.
                       8. Pursuant to Article 53, paragraph 2, of the Rules of Court, the Court,
                    after ascertaining the views of the Parties, decided that copies of the preliminary
                    objections of Colombia and the written observations of Nicaragua would be
                    made accessible to the public on the opening of the oral proceedings.

                                                                                                     11




7 CIJ1093.indb 19                                                                                          15/02/17 08:28

                               delimitation of the continental shelf (judgment)                 108

                      9. Public hearings on the preliminary objections raised by Colombia were
                    held from Monday 5 October 2015 to Friday 9 October 2015, at which the
                    Court heard the oral arguments and replies of :
                    For Colombia:	H.E. Mr. Manuel José Cepeda Espinosa,
                                   Sir Michael Wood,
                                   Mr. Matthias Herdegen,
                                   Mr. Rodman R. Bundy,
                                   Mr. W. Michael Reisman,
                                   Mr. Tullio Treves,
                                   H.E. Mr. Carlos Gustavo Arrieta Padilla.
                    For Nicaragua: H.E. Mr. Carlos José Argüello Gómez,
                                    Mr. Antonio Remiro Brotóns,
                                    Mr. Alain Pellet,
                                    Mr. Alex Oude Elferink,
                                    Mr. Vaughan Lowe.

                                                           *
                      10. In the Application, the following claims were presented by Nicaragua :

                            “Nicaragua requests the Court to adjudge and declare :
                            First : The precise course of the maritime boundary between Nicaragua
                         and Colombia in the areas of the continental shelf which appertain to each
                         of them beyond the boundaries determined by the Court in its Judgment of
                         19 November 2012.
                            Second : The principles and rules of international law that determine the
                         rights and duties of the two States in relation to the area of overlapping
                         continental shelf claims and the use of its resources, pending the delimita‑
                         tion of the maritime boundary between them beyond 200 nautical miles
                         from Nicaragua’s coast.”
                      11. In the written pleadings, the following submissions were presented on
                    behalf of the Parties :
                    On behalf of the Government of Colombia,
                    in the preliminary objections :
                            “The Republic of Colombia requests the Court to adjudge and declare,
                         for the reasons set forth in this Pleading,
                         1. That it lacks jurisdiction over the proceedings brought by Nicaragua
                              in its Application of 16 September 2013 ; or, in the alternative,

                         2.   That the claims brought against Colombia in the Application of 16 Sep‑
                              tember 2013 are inadmissible.”
                    On behalf of the Government of Nicaragua,
                    in the written statement of its observations and submissions on the preliminary
                    objections raised by Colombia :
                            “For the above reasons, the Republic of Nicaragua requests the Court
                         to adjudge and declare that the Preliminary Objections submitted by the

                                                                                                  12




7 CIJ1093.indb 21                                                                                       15/02/17 08:28

                              delimitation of the continental shelf (judgment)                  109

                         Republic of Colombia, both in respect of the jurisdiction of the Court and
                         of the admissibility of the case, are invalid.”
                      12. At the oral proceedings on the preliminary objections, the following sub‑
                    missions were presented by the Parties :
                    On behalf of the Government of Colombia,
                    at the hearing of 7 October 2015 :
                           “For the reasons set forth in [its] written and oral pleadings on prelimi‑
                         nary objections, the Republic of Colombia requests the Court to adjudge
                         and declare :
                         1. That it lacks jurisdiction over the proceedings brought by Nicaragua
                             in its Application of 16 September 2013 ; or, in the alternative,
                         2. That the claims brought against Colombia in the Application of 16 Sep‑
                             tember 2013 are inadmissible.”
                    On behalf of the Government of Nicaragua,
                    at the hearing of 9 October 2015 :
                            “In view of the reasons Nicaragua has presented in its written observa‑
                         tions and during the hearings, the Republic of Nicaragua requests the
                         Court :
                            — to reject the preliminary objections of the Republic of Colombia ;
                               and
                            — to proceed with the examination of the merits of the case.”


                                                             *
                                                         *       *


                                                  I. Introduction

                       13. It is recalled that in the present proceedings, Nicaragua seeks to
                    found the Court’s jurisdiction on Article XXXI of the Pact of Bogotá.
                    According to this provision, the parties to the Pact recognize the Court’s
                    jurisdiction as compulsory in “all disputes of a juridical nature” (see para‑
                    graph 19 below).
                       14. In addition, Nicaragua maintains that the subject‑matter of its
                    Application remains within the jurisdiction of the Court, as established in
                    the case concerning the Territorial and Maritime Dispute (Nicaragua v.
                    Colombia), because in its 2012 Judgment (I.C.J. Reports 2012 (II),
                    p. 624), the Court did not definitively determine the question — of which
                    it was seised — of the delimitation of the continental shelf between Nica‑
                    ragua and Colombia in the area beyond 200 nautical miles of the Nicara‑
                    guan coast.
                       15. Colombia has raised five preliminary objections to the jurisdiction
                    of the Court or to the admissibility of Nicaragua’s Application. Accord‑
                    ing to the first objection put forward by Colombia, the Court lacks juris‑
                    diction ratione temporis under the Pact of Bogotá because the proceedings

                                                                                                  13




7 CIJ1093.indb 23                                                                                       15/02/17 08:28

                              delimitation of the continental shelf (judgment)               110

                    were instituted by Nicaragua on 16 September 2013, after Colombia’s
                    notice of denunciation of the Pact became effective on 27 November 2012.
                    In its second objection, Colombia argues that the Court does not possess
                    “continuing jurisdiction” because it fully dealt with Nicaragua’s claims in
                    the Territorial and Maritime Dispute case with regard to the delimitation
                    of the continental shelf between Nicaragua and Colombia in the area
                    beyond 200 nautical miles of the Nicaraguan coast. Colombia contends in
                    its third objection that the issues raised in Nicaragua’s Application of
                    16 September 2013 were “explicitly decided” by the Court in its 2012 Judg‑
                    ment ; the Court therefore lacks jurisdiction because Nicaragua’s claim is
                    barred by the principle of res judicata. In its fourth objection, Colombia
                    submits that Nicaragua’s Application is an attempt to appeal and revise
                    the Court’s 2012 Judgment, and, as such, the Court has no jurisdiction to
                    entertain the Application. Finally, according to Colombia’s fifth objec‑
                    tion, Nicaragua’s First Request (regarding the delimitation of the conti‑
                    nental shelf between the Parties in the area beyond 200 nautical miles
                    from Nicaragua’s baselines) and Second Request (regarding the determi‑
                    nation of the principles and rules of international law governing the rights
                    and duties of the two States in the relevant area pending the delimitation)
                    in its Application (see paragraph 10 above) are inadmissible. The First
                    Request is, in Colombia’s view, inadmissible because the Commission on
                    the Limits of the Continental Shelf (hereinafter the “CLCS”) has not
                    made recommendations to Nicaragua with respect to whether, and if so
                    how far, Nicaragua’s claimed outer continental shelf extends beyond
                    200 nautical miles. According to Colombia, the Second Request is inad‑
                    missible because, if “the Court decides that it has no jurisdiction over the
                    First Request or that such request is inadmissible, no delimitation issue
                    will be pending before the Court”. Colombia adds that there would be no
                    time‑frame within which to apply any decision on the Second Request, as
                    the Court would deal with both requests simultaneously ; consequently,
                    the Second Request is also inadmissible because, even if the Court were
                    able to entertain it, the Court’s decision would be without object.




                      16. In its written observations and final submissions during the oral
                    proceedings, Nicaragua requested the Court to reject Colombia’s prelimi‑
                    nary objections in their entirety (see paragraphs 11 and 12 above).

                       17. Since Colombia’s second preliminary objection is concerned exclu‑
                    sively with the additional basis for jurisdiction suggested by Nicaragua,
                    the Court will address it after it has considered the first, third and fourth
                    objections. The fifth preliminary objection, which concerns the admissi‑
                    bility of Nicaragua’s claims, will be considered last.



                                                                                              14




7 CIJ1093.indb 25                                                                                   15/02/17 08:28

                              delimitation of the continental shelf (judgment)                111

                                        II. First Preliminary Objection

                       18. Colombia’s first preliminary objection is that Article XXXI of the
                    Pact of Bogotá cannot provide a basis for the jurisdiction of the Court,
                    because Colombia had given notification of denunciation of the Pact before
                    Nicaragua filed its Application in the present case. According to Colombia,
                    that notification had an immediate effect upon the jurisdiction of the Court
                    under Article XXXI, with the result that the Court lacks jurisdiction in
                    respect of any proceedings instituted after the notification was transmitted.
                       19. Article XXXI of the Pact of Bogotá provides :
                            “In conformity with Article 36, paragraph 2, of the Statute of the
                        International Court of Justice, the High Contracting Parties declare
                        that they recognize, in relation to any other American State, the
                        jurisdiction of the Court as compulsory ipso facto, without the
                        ­
                        ­necessity of any special agreement so long as the present Treaty is in
                         force, in all disputes of a juridical nature that arise among them
                         ­concerning :
                        (a) [t]he interpretation of a treaty ;
                        (b) [a]ny question of international law ;
                        (c) [t]he existence of any fact which, if established, would constitute
                             the breach of an international obligation ;
                        (d) [t]he nature or extent of the reparation to be made for the breach
                             of an international obligation.”
                      20. Denunciation of the Pact of Bogotá is governed by Article LVI,
                    which reads :
                           “The present Treaty shall remain in force indefinitely, but may be
                        denounced upon one year’s notice, at the end of which period it shall
                        cease to be in force with respect to the State denouncing it, but shall
                        continue in force for the remaining signatories. The denunciation
                        shall be addressed to the Pan American Union, which shall transmit
                        it to the other Contracting Parties.
                           The denunciation shall have no effect with respect to pending proce‑
                        dures initiated prior to the transmission of the particular notification.”
                      21. On 27 November 2012, Colombia gave notice of denunciation by
                    means of a diplomatic Note from the Minister for Foreign Affairs to the
                    Secretary-­General of the OAS as head of the General Secretariat of the
                    OAS (the successor to the Pan American Union). That notice stated that
                    Colombia’s denunciation “takes effect as of today with regard to proce‑
                    dures that are initiated after the present notice, in conformity with [the]
                    second paragraph of Article LVI”.
                      22. The Application in the present case was submitted to the Court after
                    the transmission of Colombia’s notification of denunciation but before the
                    one‑year period referred to in the first paragraph of Article LVI had elapsed.

                                                         **

                                                                                               15




7 CIJ1093.indb 27                                                                                    15/02/17 08:28

                              delimitation of the continental shelf (judgment)               112

                       23. Colombia maintains that Article LVI of the Pact of Bogotá should
                    be interpreted in accordance with the customary international law rules
                    on treaty interpretation enshrined in Articles 31 to 33 of the 1969 Vienna
                    Convention on the Law of Treaties (hereinafter, the “Vienna Conven‑
                    tion”). Colombia relies, in particular, on the general rule of interpretation
                    in Article 31 of the Vienna Convention, which requires that “[a] treaty
                    shall be interpreted in good faith in accordance with the ordinary mean‑
                    ing to be given to the terms of the treaty in their context and in the light
                    of its object and purpose”. According to Colombia, the application of the
                    general rule of treaty interpretation must lead to the conclusion that pro‑
                    cedures initiated after transmission of a notification of denunciation are
                    affected by the denunciation.
                       24. Colombia contends that the natural implication of the express provi‑
                    sion in the second paragraph of Article LVI of the Pact that denunciation
                    shall have no effect on pending procedures initiated before the transmission
                    of a notification is that denunciation is effective with regard to procedures
                    initiated after that date. Such effect must follow, according to Colombia,
                    from the application to the second paragraph of Article LVI of an a con-
                    trario interpretation of the kind applied by the Court in its Judgment of
                    16 April 2013 in the case concerning the Frontier Dispute (Burkina Faso/
                    Niger) (I.C.J. Reports 2013, pp. 81‑82, paras. 87‑88). Moreover, to adopt a
                    different interpretation would deny effet utile to the second paragraph and
                    thus run counter to the principle that all of the words in a treaty should be
                    given effect. Colombia refutes the suggestion that its interpretation of the
                    second paragraph of Article LVI would deny effet utile to the first para‑
                    graph of that provision. Even though Colombia accepts that its interpreta‑
                    tion would mean that none of the different procedures provided for in
                    Chapters Two to Five of the Pact could be initiated by, or against, a State
                    which had given notification of denunciation during the year that the treaty
                    remained in force in accordance with the first paragraph of Article LVI, it
                    maintains that important substantive obligations contained in the other
                    chapters of the Pact would nevertheless remain in force during the one‑year
                    period, so that the first paragraph of Article LVI would have a clear effect.
                       25. Colombia argues that its interpretation of Article LVI is confirmed
                    by the fact that if the parties to the Pact had wanted to provide that
                    denunciation would not affect any procedures initiated during the
                    one‑year period of notice, they could easily have said so expressly,
                    namely by adopting a wording similar to provisions in other treaties,
                    such as Article 58, paragraph 2, of the 1950 European Convention on
                    Human Rights, or Article 40, paragraph 2, of the 1972 European Con‑
                    vention on State Immunity. Colombia also observes that the function and
                    language of Article XXXI are very similar to those of Article 36, para‑
                    graph 2, of the Statute of the Court and that States generally reserve the
                    right to withdraw their declarations under Article 36, paragraph 2, with‑
                    out notice.
                       26. Finally, Colombia maintains that its interpretation is “also consis‑
                    tent with the State practice of the parties to the Pact” and the travaux

                                                                                              16




7 CIJ1093.indb 29                                                                                   15/02/17 08:28

                              delimitation of the continental shelf (judgment)               113

                    préparatoires. With regard to the first argument, it points to the absence
                    of any reaction, including from Nicaragua, to Colombia’s notice of
                    denunciation, notwithstanding the clear statement therein that the denun‑
                    ciation was to take effect as of the date of the notice “with regard to
                    procedures . . . initiated after the present notice”. It also emphasizes that
                    there was no reaction from other parties to the Pact when El Salvador
                    gave notice of denunciation in 1973, notwithstanding that El Salvador’s
                    notification of denunciation stated that the denunciation “will begin to
                    take effect as of today”. With regard to the travaux préparatoires, Colom‑
                    bia contends that the first paragraph of Article LVI was taken from Arti‑
                    cle 9 of the 1929 General Treaty of Inter‑American Arbitration (and the
                    parallel provision in Article 16 of the 1929 General Convention of
                    Inter‑American Conciliation). Colombia maintains that what became the
                    second paragraph of Article LVI was added as the result of an initiative
                    taken by the United States of America in 1938 which was accepted by the
                    Inter‑American Juridical Committee in 1947 and incorporated into the
                    text which was signed in 1948. According to Colombia, this history shows
                    that the parties to the Pact of Bogotá intended to incorporate a provision
                    which limited the effect of the first paragraph of Article LVI.

                                                         *
                       27. Nicaragua contends that the jurisdiction of the Court is determined
                    by Article XXXI of the Pact of Bogotá, according to which Colombia
                    and Nicaragua had each recognized the jurisdiction of the Court “so long
                    as the present Treaty is in force”. How long the treaty remains in force is
                    determined by the first paragraph of Article LVI, which provides that the
                    Pact remains in force for a State which has given notification of denun‑
                    ciation for one year from the date of that notification. Since the date on
                    which the jurisdiction of the Court has to be established is that on which
                    the Application is filed, and since Nicaragua’s Application was filed less
                    than one year after Colombia gave notification of its denunciation of the
                    Pact, it follows — according to Nicaragua — that the Court has jurisdic‑
                    tion in the present case. Nicaragua maintains that nothing in the second
                    paragraph of Article LVI runs counter to that conclusion and no infer‑
                    ence should be drawn from the silence of that paragraph regarding proce‑
                    dures commenced between the transmission of the notification of
                    denunciation and the date on which the treaty is terminated for the
                    denouncing State ; in any event, such inference could not prevail over the
                    express language of Article XXXI and the first paragraph of Article LVI.
                       28. That conclusion is reinforced, in Nicaragua’s view, by consideration
                    of the object and purpose of the Pact. Nicaragua recalls that, according to
                    the Court, “[i]t is . . . quite clear from the Pact that the purpose of the
                    American States in drafting it was to reinforce their mutual commitments
                    with regard to judicial settlement” (Border and Transborder Armed Actions
                    (Nicaragua v. Honduras), Jurisdiction and Admissibility, Judgment,
                    I.C.J. Reports 1988, p. 89, para. 46). Colombia’s interpretation of the sec‑

                                                                                              17




7 CIJ1093.indb 31                                                                                   15/02/17 08:28

                              delimitation of the continental shelf (judgment)              114

                    ond paragraph of Article LVI would, Nicaragua maintains, deprive of all
                    meaning the express provision of Article XXXI that the parties to the Pact
                    accept the jurisdiction of the Court so long as the Pact is in force between
                    them, as well as the express provision of Article LVI that the Pact remains
                    in force for one year after notification of denunciation. According to Nica‑
                    ragua, it would also render the purpose of the Pact — as defined by the
                    Court — unachievable during the one‑year notice period.
                       29. Nicaragua disputes Colombia’s argument that the Colombian
                    interpretation of the second paragraph of Article LVI would still leave
                    important obligations in place during the one‑year period of notice.
                    According to Nicaragua, the Colombian interpretation would remove
                    from the effect of the first paragraph of Article LVI all of the procedures
                    for good offices and mediation (Chapter Two of the Pact), investigation
                    and conciliation (Chapter Three), judicial settlement (Chapter Four) and
                    arbitration (Chapter Five), which together comprise forty‑one of the
                    sixty Articles of the Pact. Of the remaining provisions, several — such as
                    Article LII on ratification of the Pact and Article LIV on adherence to the
                    Pact — are provisions which have entirely served their purpose and would
                    fulfil no function during the one‑year period of notice, while others —
                    such as Articles III to VI — are inextricably linked to the procedures in
                    Chapters Two to Five and impose no obligations independent of those
                    procedures. Colombia’s interpretation of Article LVI would thus leave
                    only six of the Pact’s sixty Articles with any function during the period of
                    one year prescribed by the first paragraph of Article LVI. Nicaragua also
                    notes that the title of Chapter One of the Pact is “General Obligation to
                    Settle Disputes by Pacific Means” and contends that it would be strange
                    to interpret Article LVI of the Pact as maintaining this chapter in force
                    between a State which had given notice of denunciation and the other
                    parties to the Pact, but not the chapters containing the very means to
                    which Chapter One refers.
                       30. Finally, Nicaragua denies that the practice of the parties to the
                    Pact of Bogotá or the travaux préparatoires support Colombia’s interpre‑
                    tation. So far as practice is concerned, Nicaragua maintains that nothing
                    can be read into the absence of a response to the notices of denunciation
                    by El Salvador and Colombia as there was no obligation on other parties
                    to the Pact to respond. As for the travaux préparatoires, they suggest no
                    reason why what became the second paragraph of Article LVI was
                    included or what it was intended to mean. Most importantly, the travaux
                    préparatoires contain nothing which suggests that the parties to the Pact
                    intended, by the addition of what became the second paragraph, to
                    restrict the scope of the first paragraph of Article LVI. In Nicaragua’s
                    view, the second paragraph of Article LVI, while not necessary, serves a
                    useful purpose in making clear that denunciation does not affect pending
                    procedures.

                                                        **


                                                                                             18




7 CIJ1093.indb 33                                                                                  15/02/17 08:28

                              delimitation of the continental shelf (judgment)                 115

                       31. The Court recalls that the date at which its jurisdiction has to be
                    established is the date on which the application is filed with the Court
                    (Application of the Convention on the Prevention and Punishment of the
                    Crime of Genocide (Croatia v. Serbia), Preliminary Objections, Judgment,
                    I.C.J. Reports 2008, pp. 437‑438, paras. 79‑80 ; Application of the Conven-
                    tion on the Prevention and Punishment of the Crime of Genocide (Bosnia
                    and Herzegovina v. Yugoslavia), Preliminary Objections, Judgment,
                    I.C.J. Reports 1996 (II), p. 613, para. 26). One consequence of this rule
                    is that “the removal, after an application has been filed, of an element on
                    which the Court’s jurisdiction is dependent does not and cannot have any
                    retroactive effect” (Application of the Convention on the Prevention and
                    Punishment of the Crime of Genocide (Croatia v. Serbia), Preliminary
                    Objections, Judgment, I.C.J. Reports 2008, p. 438, para. 80). Thus, even if
                    the treaty provision by which jurisdiction is conferred on the Court ceases
                    to be in force between the applicant and the respondent, or either party’s
                    declaration under Article 36, paragraph 2, of the Statute of the Court
                    expires or is withdrawn, after the application has been filed, that fact does
                    not deprive the Court of jurisdiction. As the Court held, in the Nottebohm
                    case :
                           “When an Application is filed at a time when the law in force
                        between the parties entails the compulsory jurisdiction of the
                        Court . . . the filing of the Application is merely the condition required
                        to enable the clause of compulsory jurisdiction to produce its effects
                        in respect of the claim advanced in the Application. Once this condi‑
                        tion has been satisfied, the Court must deal with the claim ; it has
                        jurisdiction to deal with all its aspects, whether they relate to jurisdic‑
                        tion, to admissibility or to the merits. An extrinsic fact such as the
                        subsequent lapse of the Declaration, by reason of the expiry of the
                        period or by denunciation, cannot deprive the Court of the jurisdic‑
                        tion already established.” (Nottebohm (Liechtenstein v. Guatemala),
                        Preliminary Objection, Judgment, I.C.J. Reports 1953, p. 123.)
                       32. By Article XXXI, the parties to the Pact of Bogotá recognize as
                    compulsory the jurisdiction of the Court, “so long as the present Treaty
                    is in force”. The first paragraph of Article LVI provides that, following
                    the denunciation of the Pact by a State party, the Pact shall remain in
                    force between the denouncing State and the other parties for a period of
                    one year following the notification of denunciation. It is not disputed
                    that, if these provisions stood alone, they would be sufficient to confer
                    jurisdiction in the present case. The Pact was still in force between Colom‑
                    bia and Nicaragua on the date that the Application was filed and, in
                    accordance with the rule considered in paragraph 31 above, the fact that
                    the Pact subsequently ceased to be in force between them would not affect
                    that jurisdiction. The only question raised by Colombia’s first preliminary
                    objection, therefore, is whether the second paragraph of Article LVI so
                    alters what would otherwise have been the effect of the first paragraph as
                    to require the conclusion that the Court lacks jurisdiction in respect of the

                                                                                                19




7 CIJ1093.indb 35                                                                                     15/02/17 08:28

                              delimitation of the continental shelf (judgment)                  116

                    proceedings, notwithstanding that those proceedings were instituted while
                    the Pact was still in force between Nicaragua and Colombia.
                       33. That question has to be answered by the application to the relevant
                    provisions of the Pact of Bogotá of the rules on treaty interpretation
                    enshrined in Articles 31 to 33 of the Vienna Convention. Although that
                    Convention is not in force between the Parties and is not, in any event,
                    applicable to treaties concluded before it entered into force, such as the
                    Pact of Bogotá, it is well established that Articles 31 to 33 of the Con­
                    vention reflect rules of customary international law (Avena and Other
                    Mexican Nationals (Mexico v. United States of America), Judgment,
                    I.C.J. Reports 2004 (I), p. 48, para. 83 ; LaGrand (Germany v. United
                    States of America), Judgment, I.C.J. Reports 2001, p. 502, para. 101 ; Oil Plat­
                    forms (Islamic Republic of Iran v. United States of America), Preliminary
                    Objection, Judgment, I.C.J. Reports 1996 (II), p. 812, para. 23 ; Territorial
                    Dispute (Libyan Arab Jamahiriya/Chad), Judgment, I.C.J. Reports 1994,
                    pp. 21‑22, para. 41 ; Arbitral Award of 31 July 1989 (Guinea‑Bissau v.
                    Senegal), Judgment, I.C.J. Reports 1991, p. 70, para. 48). The Parties
                    agree that these rules are applicable. Article 31, which states the general
                    rule of interpretation, requires that “[a] treaty shall be interpreted in good
                    faith in accordance with the ordinary meaning to be given to the terms of
                    the treaty in their context and in the light of its object and purpose”.
                       34. Colombia’s argument regarding the interpretation of the second
                    paragraph of Article LVI is based not upon the ordinary meaning of the
                    terms used in that provision but upon an inference which might be drawn
                    from what that paragraph does not say. That paragraph is silent with regard
                    to procedures initiated after the transmission of the notification of denuncia‑
                    tion but before the expiration of the one‑year period referred to in the first
                    paragraph of Article LVI. Colombia asks the Court to draw from that
                    silence the inference that the Court lacks jurisdiction in respect of proceed‑
                    ings initiated after notification of denunciation has been given. According to
                    Colombia, that inference should be drawn even though the Pact remains in
                    force for the State making that denunciation, because the one‑year period of
                    notice stipulated by the first paragraph of Article LVI has not yet elapsed.
                    That inference is said to follow from an a contrario reading of the provision.
                       35. An a contrario reading of a treaty provision — by which the fact
                    that the provision expressly provides for one category of situations is said
                    to justify the inference that other comparable categories are excluded —
                    has been employed by both the present Court (see, e.g., Territorial and
                    Maritime Dispute (Nicaragua v. Colombia), Application by Honduras for
                    Permission to Intervene, Judgment, I.C.J. Reports 2011 (II), p. 432,
                    para. 29) and the Permanent Court of International Justice (S.S. “Wim-
                    bledon”, Judgments, 1923, P.C.I.J., Series A, No. 1, pp. 23‑24). Such an
                    interpretation is only warranted, however, when it is appropriate in light
                    of the text of all the provisions concerned, their context and the object
                    and purpose of the treaty. Moreover, even where an a contrario interpre‑
                    tation is justified, it is important to determine precisely what inference its
                    application requires in any given case.

                                                                                                 20




7 CIJ1093.indb 37                                                                                      15/02/17 08:28

                              delimitation of the continental shelf (judgment)                 117

                       36. The second paragraph of Article LVI states that “[t]he denunciation
                    shall have no effect with respect to pending procedures initiated prior to the
                    transmission of the particular notification”. However, it is not the denun‑
                    ciation per se that is capable of having an effect upon the jurisdiction of the
                    Court under Article XXXI of the Pact, but the termination of the treaty (as
                    between the denouncing State and the other parties) which results from the
                    denunciation. That follows both from the terms of Article XXXI, which
                    provides that the parties to the Pact recognize the jurisdiction of the Court
                    as compulsory inter se “so long as the present Treaty is in force”, and from
                    the ordinary meaning of the words used in Article LVI. The first paragraph
                    of Article LVI provides that the treaty may be terminated by denunciation,
                    but that termination will occur only after a period of one year from the
                    notification of denunciation. It is, therefore, this first paragraph which
                    determines the effects of denunciation. The second paragraph of Arti‑
                    cle LVI confirms that procedures instituted before the transmission of the
                    notification of denunciation can continue irrespective of the denunciation
                    and thus that their continuation is ensured irrespective of the provisions of
                    the first paragraph on the effects of denunciation as a whole.
                       37. Colombia’s argument is that if one applies an a contrario interpre‑
                    tation to the second paragraph of Article LVI, then it follows from the
                    statement that “denunciation shall have no effect with respect to pending
                    procedures initiated prior to the transmission of the particular notifica‑
                    tion [of denunciation]” that denunciation does have an effect upon proce‑
                    dures instituted after the transmission of that notification. Colombia
                    maintains that the effect is that any procedures instituted after that date
                    fall altogether outside the treaty. In the case of proceedings at the Court
                    commenced after that date, Colombia maintains that they would, there‑
                    fore, fall outside the jurisdiction conferred by Article XXXI. However,
                    such an interpretation runs counter to the language of Article XXXI,
                    which provides that the parties to the Pact recognize the jurisdiction of
                    the Court as compulsory “so long as the present Treaty is in force”.
                       The second paragraph of Article LVI is open to a different interpreta‑
                    tion, which is compatible with the language of Article XXXI. According
                    to this interpretation, whereas proceedings instituted before transmission
                    of notification of denunciation can continue in any event and are thus not
                    subject to the first paragraph of Article LVI, the effect of denunciation on
                    proceedings instituted after that date is governed by the first paragraph.
                    Since the first paragraph provides that denunciation terminates the treaty
                    for the denouncing State only after a period of one year has elapsed, pro‑
                    ceedings instituted during that year are instituted while the Pact is still in
                    force. They are thus within the scope of the jurisdiction conferred by
                    Article XXXI.
                       38. Moreover, in accordance with the rule of interpretation enshrined
                    in Article 31, paragraph 1, of the Vienna Convention, the text of the sec‑
                    ond paragraph of Article LVI has to be examined in its context. Colom‑
                    bia admits (see paragraph 28 above) that its reading of the second
                    paragraph has the effect that, during the one‑year period which the first

                                                                                                21




7 CIJ1093.indb 39                                                                                     15/02/17 08:28

                              delimitation of the continental shelf (judgment)               118

                    paragraph of Article LVI establishes between the notification of denun‑
                    ciation and the termination of the treaty for the denouncing State, none
                    of the procedures for settlement of disputes established by Chapters Two
                    to Five of the Pact could be invoked as between a denouncing State and
                    any other party to the Pact. According to Colombia, only the provisions
                    of the other Chapters of the Pact would remain in force between a
                    denouncing State and the other parties, during the one‑year period of
                    notice. However, Chapters Two to Five contain all of the provisions of
                    the Pact dealing with the different procedures for the peaceful settlement
                    of disputes and, as the Court will explain, play a central role within the
                    structure of obligations laid down by the Pact. The result of Colombia’s
                    proposed interpretation of the second paragraph of Article LVI would be
                    that, during the year following notification of denunciation, most of the
                    Articles of the Pact, containing its most important provisions, would not
                    apply between the denouncing State and the other parties. Such a result is
                    difficult to reconcile with the express terms of the first paragraph of Arti‑
                    cle LVI, which provides that “the present Treaty” shall remain in force
                    during the one‑year period without distinguishing between different parts
                    of the Pact as Colombia seeks to do.
                       39. It is also necessary to consider whether Colombia’s interpretation
                    is consistent with the object and purpose of the Pact of Bogotá. That
                    object and purpose are suggested by the full title of the Pact, namely the
                    American Treaty on Pacific Settlement. The preamble indicates that the
                    Pact was adopted in fulfilment of Article 23 of the Charter of the OAS.
                    Article 23 (now Article 27) provides that :
                           “A special treaty will establish adequate means for the settlement
                         of disputes and will determine pertinent procedures for each peaceful
                         means such that no dispute between American States may remain
                         without definitive settlement within a reasonable period of time.”
                    That emphasis on establishing means for the peaceful settlement of dis‑
                    putes as the object and purpose of the Pact is reinforced by the provisions
                    of Chapter One of the Pact, which is entitled “General Obligation to Set‑
                    tle Disputes by Pacific Means”. Article I provides :
                           “The High Contracting Parties, solemnly reaffirming their commit‑
                         ments made in earlier international conventions and declarations, as
                         well as in the Charter of the United Nations, agree to refrain from
                         the threat or the use of force, or from any other means of coercion
                         for the settlement of their controversies, and to have recourse at all
                         times to pacific procedures.”

                    Article II provides :
                            “The High Contracting Parties recognize the obligation to settle
                         international controversies by regional pacific procedures before
                         referring them to the Security Council of the United Nations.

                                                                                              22




7 CIJ1093.indb 41                                                                                   15/02/17 08:28

                              delimitation of the continental shelf (judgment)               119

                          Consequently, in the event that a controversy arises between two
                        or more signatory States which, in the opinion of the parties, cannot
                        be settled by direct negotiations through the usual diplomatic chan‑
                        nels, the parties bind themselves to use the procedures established in
                        the present Treaty, in the manner and under the conditions provided
                        for in the following articles, or, alternatively, such special procedures
                        as, in their opinion, will permit them to arrive at a solution.”
                    Finally, the Court recalls that, in its 1988 Judgment in the Armed Actions
                    case, quoted at paragraph 28 above, it held that “the purpose of the
                    American States in drafting [the Pact] was to reinforce their mutual com‑
                    mitments with regard to judicial settlement” (Border and Transborder
                    Armed Actions (Nicaragua v. Honduras), Jurisdiction and Admissibility,
                    Judgment, I.C.J. Reports 1988, p. 89, para. 46).
                       40. These factors make clear that the object and purpose of the Pact is
                    to further the peaceful settlement of disputes through the procedures pro‑
                    vided for in the Pact. Although Colombia argues that the reference to
                    “regional . . . procedures” in the first paragraph of Article II is not con‑
                    fined to the procedures set out in the Pact, Article II has to be interpreted
                    as a whole. It is clear from the use of the word “consequently” at the
                    beginning of the second paragraph of Article II that the obligation to
                    resort to regional procedures, which the parties “recognize” in the first
                    paragraph, is to be given effect by employing the procedures laid down in
                    Chapters Two to Five of the Pact. Colombia maintains that its interpreta‑
                    tion of the second paragraph of Article LVI would leave Article II —
                    which contains one of the core obligations in the Pact — in effect during
                    the one‑year period. The Court observes, however, that Colombia’s inter‑
                    pretation would deprive both the denouncing State and, to the extent that
                    they have a controversy with the denouncing State, all other parties of
                    access to the very procedures designed to give effect to that obligation to
                    resort to regional procedures. As the Court has already explained (see
                    paragraph 34 above), that interpretation is said to follow not from the
                    express terms of the second paragraph of Article LVI but from an infer‑
                    ence which, according to Colombia, must be drawn from the silence of
                    that paragraph regarding proceedings instituted during the one‑year
                    period. The Court sees no basis on which to draw from that silence an
                    inference that would not be consistent with the object and purpose of the
                    Pact of Bogotá.

                       41. An essential part of Colombia’s argument is that its interpretation
                    is necessary to give effet utile to the second paragraph of Article LVI.
                    Colombia maintains that if the effect of the second paragraph is confined
                    to ensuring that procedures commenced before the date of transmission
                    of the notification of denunciation can continue after that date, then the
                    provision is superfluous. The rule that events occurring after the date on
                    which an application is filed do not deprive the Court of jurisdiction
                    which existed on that date (see paragraph 31 above) would ensure, in any

                                                                                              23




7 CIJ1093.indb 43                                                                                   15/02/17 08:28

                              delimitation of the continental shelf (judgment)                120

                     event, that denunciation of the Pact would not affect procedures already
                     instituted prior to denunciation.
                        The Court has recognized that, in general, the interpretation of a treaty
                     should seek to give effect to every term in that treaty and that no provision
                     should be interpreted in a way that renders it devoid of purport or effect
                     (Application of the International Convention on the Elimination of All Forms
                     of Racial Discrimination (Georgia v. Russian Federation), Preliminary
                     Objections, Judgment, I.C.J. Reports 2011 (I), pp. 125‑126, para. 133 ;
                     Corfu Channel (United Kingdom v. Albania), Merits, Judgments,
                     I.C.J. Reports 1949, p. 24). There are occasions, however, when the parties
                     to a treaty adopt a provision for the avoidance of doubt even if such a
                     provision is not strictly necessary. For example, Article LVIII of the Pact
                     of Bogotá provides that certain earlier Inter‑American treaties shall cease
                     to have effect with respect to parties to the Pact as soon as the Pact comes
                     into force. Article LIX then provides that the provisions of Article LVIII
                     “shall not apply to procedures already initiated or agreed upon” in accor‑
                    dance with any of those earlier treaties. While neither Party made refer‑
                    ence to these provisions, if one applies to them the approach suggested by
                    Colombia with regard to Article LVI, then Article LIX must be considered
                    unnecessary. It appears that the parties to the Pact of Bogotá considered
                    that it was desirable to include Article LIX out of an abundance of cau‑
                    tion. The fact that the parties to the Pact considered that including Arti‑
                    cle LIX served a useful purpose even though it was not strictly necessary
                    undermines Colombia’s argument that the similar provision in the second
                    paragraph of Article LVI could not have been included for that reason.
                        42. The Court also considers that, in seeking to determine the meaning
                    of the second paragraph of Article LVI, it should not adopt an interpreta‑
                    tion which renders the first paragraph of that Article devoid of purport or
                    effect. The first paragraph provides that the Pact shall remain in force for
                    a period of one year following notification of denunciation. Colombia’s
                    interpretation would, however, confine the effect of that provision to
                    Chapters One, Six, Seven, and Eight. Chapter Eight contains the formal
                    provisions on such matters as ratification, entry into force and registra‑
                    tion and imposes no obligations during the period following a notifica‑
                    tion of denunciation. Chapter Seven (entitled “Advisory Opinions”)
                    contains only one Article and is purely permissive. Chapter Six also
                    ­contains one provision, which requires only that before a party resorts to
                     the Security Council regarding the failure of another party to comply
                     with a judgment of the Court or an arbitration award, it shall first pro‑
                     pose a Meeting of Consultation of Ministers of Foreign Affairs of the
                     parties.
                        Chapter One (“General Obligation to Settle Disputes by Pacific
                     Means”) contains eight Articles which impose important obligations
                     upon the parties but, as has already been shown (see paragraph 40 above),
                     Article II is concerned with the obligation to use the procedures in the
                     Pact (none of which would be available during the one‑year period if
                     Colombia’s interpretation were accepted), while Articles III to VI have no

                                                                                               24




7 CIJ1093.indb 45                                                                                    15/02/17 08:28

                              delimitation of the continental shelf (judgment)               121

                    effect independent of the procedures in Chapters Two to Five. That leaves
                    only three provisions. Article I provides that the Parties,

                        “solemnly reaffirming their commitments made in earlier interna‑
                        tional conventions and declarations, as well as in the Charter of
                        the United Nations, agree to refrain from the threat of the use of
                        force, or from any other means of coercion for the settlement of their
                        ­controversies, and to have recourse at all times to pacific procedures”.
                         
                    Article VII binds the parties not to exercise diplomatic protection in
                    respect of their nationals when those nationals have had available the
                    means to place their cases before competent domestic courts. Article VIII
                    provides that recourse to pacific means shall not preclude recourse to
                    self‑defence in the case of an armed attack.
                       Colombia’s interpretation of the second paragraph of Article LVI
                    would thus confine the application of the first paragraph of Article LVI
                    to these few provisions.
                       43. Colombia, basing itself on the language employed in other treaties,
                    argues that, had the parties to the Pact of Bogotá wished to provide that
                    proceedings instituted at any time before the expiry of the one‑year period
                    stipulated by the first paragraph of Article LVI would be unaffected, they
                    could easily have made express provision to that effect. Conversely, how‑
                    ever, had the parties to the Pact intended the result for which Colombia
                    contends, they could easily have made express provision to that effect —
                    but they chose not to do so. The comparison with those other treaties is
                    not, therefore, a persuasive argument in favour of Colombia’s interpreta‑
                    tion of the second paragraph of Article LVI. Nor is the fact that many
                    declarations made under Article 36, paragraph 2, of the Statute of the
                    Court are terminable without notice. Article 36, paragraph 2, of the Stat‑
                    ute and Article XXXI of the Pact of Bogotá both provide for the compul‑
                    sory jurisdiction of the Court. However, Article 36, paragraph 2, of the
                    Statute confers jurisdiction only between States which have made a decla‑
                    ration recognizing that jurisdiction. In its declaration under Article 36,
                    paragraph 2, a State is free to provide that that declaration may be with‑
                    drawn with immediate effect. By contrast, Article XXXI of the Pact of
                    Bogotá is a treaty commitment, not dependent upon unilateral declara‑
                    tions for its implementation (Border and Transborder Armed Actions
                    (Nicaragua v. Honduras), Jurisdiction and Admissibility, Judgment,
                    I.C.J. Reports 1988, p. 84, para. 32). The conditions under which a State
                    party to the Pact may withdraw from that commitment are determined by
                    the relevant provisions of the Pact. The fact that many States choose to
                    frame their declarations under Article 36, paragraph 2, in such a way that
                    they may terminate their acceptance of the jurisdiction of the Court with
                    immediate effect thus sheds no light on the interpretation of the provi‑
                    sions of the Pact.


                                                                                              25




7 CIJ1093.indb 47                                                                                   15/02/17 08:28

                              delimitation of the continental shelf (judgment)                122

                       44. The Court has noted Colombia’s argument (see paragraph 26
                    above) regarding the State practice in the form of the denunciation of the
                    Pact by El Salvador in 1973 and Colombia itself in 2012, together with
                    what Colombia describes as the absence of any reaction to the notifica‑
                    tion of those denunciations.
                       The two notifications of denunciation are not in the same terms. While
                    El Salvador’s notification stated that its denunciation “will begin to take
                    effect as of today”, there is no indication of what effect was to follow
                    immediately upon the denunciation. Since the first paragraph of Arti‑
                    cle LVI requires one year’s notice in order to terminate the treaty, any
                    notification of denunciation begins to take effect immediately in the sense
                    that the transmission of that notification causes the one‑year period to
                    begin. Accordingly, neither El Salvador’s notification, nor the absence of
                    any comment thereon by the other parties to the Pact, sheds any light on
                    the question currently before the Court.
                       Colombia’s own notification of denunciation specified that “[t]he denun‑
                    ciation [of the Pact] takes effect as of today with regard to procedures that
                    are initiated after the present notice, in conformity with the second para‑
                    graph of Article LVI”. Nevertheless, the Court is unable to read into the
                    absence of any objection on the part of the other parties to the Pact with
                    respect to that notification an agreement, within the meaning of Arti‑
                    cle 31 (3) (b) of the Vienna Convention, regarding Colombia’s interpreta‑
                    tion of Article LVI. Nor does the Court consider that the absence of any
                    comment by Nicaragua amounted to acquiescence. The fact that Nicara‑
                    gua commenced proceedings in the case concerning Alleged Violations of
                    Sovereign Rights and Maritime Spaces in the Caribbean Sea (Nicaragua v.
                    Colombia) and in the present case within one year of the transmission of
                    Colombia’s notification of denunciation reinforces this conclusion.
                       45. Turning to Colombia’s argument regarding the travaux préparatoires,
                    the Court considers that the travaux préparatoires of the Pact demonstrate
                    that what became the first paragraph of Article LVI was taken over from
                    Article 9 of the 1929 General Treaty of Inter‑American Arbitration and
                    Article 16 of the 1929 General Convention of Inter‑American Conciliation.
                    The second paragraph of Article LVI originated with a proposal from the
                    United States in 1938 which had no counterpart in the 1929 Treaties. How‑
                    ever, the travaux préparatoires give no indication as to the precise purpose
                    behind the addition of what became the second paragraph of Article LVI.
                    The Court also notes that, if Colombia’s view as to the significance of the
                    second paragraph were correct, then the insertion of the new paragraph
                    would have operated to restrict the effect of the provision which, even before
                    the United States made its proposal, the parties were contemplating carrying
                    over from the 1929 Treaty. Yet there is no indication anywhere in the
                    travaux préparatoires that anyone considered that incorporating this new
                    paragraph would bring about such an important change.
                       46. For all of the foregoing reasons the Court considers that Colom‑
                    bia’s interpretation of Article LVI cannot be accepted. Taking Article LVI
                    as a whole, and in light of its context and the object and purpose of the

                                                                                               26




7 CIJ1093.indb 49                                                                                    15/02/17 08:28

                              delimitation of the continental shelf (judgment)              123

                    Pact, the Court concludes that Article XXXI conferring jurisdiction upon
                    the Court remained in force between the Parties on the date that the
                    Application in the present case was filed. The subsequent termination of
                    the Pact as between Nicaragua and Colombia does not affect the jurisdic‑
                    tion which existed on the date that the proceedings were instituted.
                    Colombia’s first preliminary objection must therefore be rejected.



                                       III. Third Preliminary Objection

                       47. In its third preliminary objection, Colombia contests the jurisdic‑
                    tion of the Court on the ground that the Court has already adjudicated
                    on Nicaragua’s requests in its 2012 Judgment. Colombia therefore argues
                    that the principle of res judicata bars the Court from examining Nicara‑
                    gua’s requests.
                       48. The Court first observes that it is not bound by the characteriza‑
                    tion of a preliminary objection made by the party raising it, and may, if
                    necessary, recharacterize such an objection (Interhandel (Switzerland v.
                    United States of America), Preliminary Objections, Judgment,
                    I.C.J. Reports 1959, p. 26). The Court considers that Colombia’s third
                    preliminary objection has the characteristics of an objection to admissi‑
                    bility, which “consists in the contention that there exists a legal reason,
                    even when there is jurisdiction, why the Court should decline to hear the
                    case, or more usually, a specific claim therein” (Application of the Conven-
                    tion on the Prevention and Punishment of the Crime of Genocide (Croa-
                    tia v. Serbia), Preliminary Objections, Judgment, I.C.J. Reports 2008,
                    p. 456, para. 120 ; in the same sense, see Oil Platforms (Islamic Republic
                    of Iran v. United States of America), Judgment, I.C.J. Reports 2003,
                    p. 177, para. 29). The Court will deal with Colombia’s third preliminary
                    objection as an objection to admissibility.
                       49. The Court will now examine the res judicata principle and its appli‑
                    cation to subparagraph 3 of the operative clause of the 2012 Judgment, in
                    which the Court found “that it cannot uphold the Republic of Nicara‑
                    gua’s claim contained in its final submission I (3)” (Territorial and Mari-
                    time Dispute (Nicaragua v. Colombia), Judgment, I.C.J. Reports 2012 (II),
                    p. 719). In its final submission I (3), Nicaragua requested the Court to
                    adjudge and declare that :
                        “[t]he appropriate form of delimitation, within the geographical and
                        legal framework constituted by the mainland coasts of Nicaragua and
                        Colombia, is a continental shelf boundary dividing by equal parts the
                        overlapping entitlements to a continental shelf of both Parties” (ibid.,
                        p. 636, para. 17).
                    The Court described this submission as a request “to define ‘a continental
                    shelf boundary dividing by equal parts the overlapping entitlements to a
                    continental shelf of both Parties’” (ibid., p. 664, para. 106).

                                                                                             27




7 CIJ1093.indb 51                                                                                  15/02/17 08:28

                              delimitation of the continental shelf (judgment)               124

                       50. Colombia considers that Nicaragua’s First Request, in its Applica‑
                    tion of 16 September 2013 instituting the present proceedings, “is no
                    more than a reincarnation of Nicaragua’s claim contained in its final sub‑
                    mission I (3)” of 2012, in so far as it asks the Court to declare “[t]he
                    precise course of the maritime boundary between Nicaragua and Colom‑
                    bia in the areas of the continental shelf which appertain to each of them
                    beyond the boundaries determined by the Court in its Judgment of
                    19 November 2012”.
                       51. Colombia adds that the Court, in its 2012 Judgment, decided that
                    the claim by Nicaragua contained in final submission I (3) was admissi‑
                    ble, but it did not uphold it on the merits. That fact is said to prevent
                    the Court, by virtue of res judicata, from entertaining it in the present
                    case.
                       52. Colombia argues that the fate of the Second Request contained in
                    the Application of 16 September 2013 is entirely linked to that of the
                    first. In its Second Request, Nicaragua asks the Court to adjudge and
                    declare
                        “[t]he principles and rules of international law that determine the
                        rights and duties of the two States in relation to the area of overlap‑
                        ping continental shelf claims and the use of its resources, pending the
                        delimitation of the maritime boundary between them beyond 200 nau‑
                        tical miles from Nicaragua’s coast”.

                       53. The question as to the effect of the res judicata principle relates to
                    the admissibility of Nicaragua’s First Request. The Second Request forms
                    the subject, as such, of the fifth objection by Colombia, so the Court will
                    examine it under that heading.
                       54. Even if their views converge on the elements that constitute the
                    principle of res judicata, the Parties disagree on the meaning of the deci‑
                    sion adopted by the Court in subparagraph 3 of the operative clause of its
                    2012 Judgment, and hence on what falls within the scope of res judicata
                    in that decision.

                                          1. The Res Judicata Principle
                       55. The Parties agree that the principle of res judicata requires an iden‑
                    tity between the parties (personae), the object (petitum) and the legal
                    ground (causa petendi). They likewise accept that this principle is reflected
                    in Articles 59 and 60 of the Statute of the Court. These Articles provide,
                    respectively, that “[t]he decision of the Court has no binding force except
                    between the parties and in respect of that particular case”, and that “[t]he
                    judgment is final and without appeal. In the event of dispute as to
                    the meaning or scope of the judgment, the Court shall construe it upon
                    the request of any party.” As the Court underlined in its Judgment on
                    the preliminary objections in the case concerning the Request for Interpre-
                    tation of the Judgment of 11 June 1998 in the Case concerning the Land

                                                                                              28




7 CIJ1093.indb 53                                                                                   15/02/17 08:28

                              delimitation of the continental shelf (judgment)                125

                    and Maritime Boundary between Cameroon and Nigeria (Cameroon v.
                    Nigeria), Preliminary Objections (Nigeria v. Cameroon), “[t]he language
                    and structure of Article 60 reflect the primacy of the principle of res judi-
                    cata” (I.C.J. Reports 1999 (I), p. 36, para. 12).
                       56. For Colombia, there must be an identity between the parties, the
                    object and the legal ground in order for the principle of res judicata to
                    apply. Colombia adds that it is not possible for the Court, having found in
                    the operative clause of the 2012 Judgment, which possesses the force of res
                    judicata, that it “cannot uphold” Nicaragua’s claim for lack of evidence,
                    then to decide in a subsequent judgment to uphold an identical claim.
                       57. Nicaragua considers that an identity between the personae, the
                    petitum and the causa petendi, though necessary for the application of the
                    res judicata principle, is not sufficient. It is also necessary that the ques‑
                    tion raised in a subsequent case should previously have been disposed of
                    by the Court finally and definitively. Relying on the Judgment rendered
                    on the merits in the case concerning Application of the Convention on the
                    Prevention and Punishment of the Crime of Genocide (Bosnia and Herze-
                    govina v. Serbia and Montenegro), Nicaragua argues that no force of
                    res judicata can be attached to a matter which has not been decided by the
                    Court. Consequently, Nicaragua considers that, in order to determine
                    whether the 2012 Judgment has the force of res judicata in respect of the
                    First Request by Nicaragua in the present case, the central question is
                    whether the Court, in that Judgment, made a decision on the delimitation
                    of the continental shelf beyond 200 nautical miles from the Nicaraguan
                    coast.
                       For Nicaragua, it is not sufficient to demonstrate that, in the case con‑
                    cerning the Territorial and Maritime Dispute (Nicaragua v. Colombia),
                    the Parties developed arguments similar to those on which its First
                    Request is founded in these proceedings ; it is also necessary to determine
                    what the Court actually decided on the basis of those arguments.

                                                         **
                       58. The Court recalls that the principle of res judicata, as reflected in
                    Articles 59 and 60 of its Statute, is a general principle of law which pro‑
                    tects, at the same time, the judicial function of a court or tribunal and the
                    parties to a case which has led to a judgment that is final and without
                    appeal (Application of the Convention on the Prevention and Punishment of
                    the Crime of Genocide (Bosnia and Herzegovina v. Serbia and Monte­
                    negro), Judgment, I.C.J. Reports 2007 (I), pp. 90‑91, para. 116). This
                    principle establishes the finality of the decision adopted in a particular
                    case (ibid., p. 90, para. 115 ; Request for Interpretation of the Judgment
                    of 11 June 1998 in the Case concerning the Land and Maritime Boundary
                    between Cameroon and Nigeria (Cameroon v. Nigeria), Preliminary
                    Objections (Nigeria v. Cameroon), Judgment, I.C.J. Reports 1999 (I),
                    p. 36, para. 12 ; Corfu Channel (United Kingdom v. Albania), Assessment
                    of Amount of Compensation, Judgment, I.C.J. Reports 1949, p. 248).

                                                                                               29




7 CIJ1093.indb 55                                                                                    15/02/17 08:28

                              delimitation of the continental shelf (judgment)                  126

                       59. It is not sufficient, for the application of res judicata, to identify the
                    case at issue, characterized by the same parties, object and legal ground ;
                    it is also necessary to ascertain the content of the decision, the finality of
                    which is to be guaranteed. The Court cannot be satisfied merely by an
                    identity between requests successively submitted to it by the same parties ;
                    it must determine whether and to what extent the first claim has already
                    been definitively settled.
                       60. The Court underlined in its Judgment of 26 February 2007, ren‑
                    dered in the case concerning Application of the Convention on the Preven-
                    tion and Punishment of the Crime of Genocide (Bosnia and Herzegovina v.
                    Serbia and Montenegro), that “[i]f a matter has not in fact been deter‑
                    mined, expressly or by necessary implication, then no force of res judicata
                    attaches to it ; and a general finding may have to be read in context in
                    order to ascertain whether a particular matter is or is not contained in it”
                    (I.C.J. Reports 2007 (I), p. 95, para. 126).
                       61. The decision of the Court is contained in the operative clause of
                    the judgment. However, in order to ascertain what is covered by res judi-
                    cata, it may be necessary to determine the meaning of the operative clause
                    by reference to the reasoning set out in the judgment in question. The
                    Court is faced with such a situation in the present case, since the Parties
                    disagree as to the content and scope of the decision that was adopted in
                    subparagraph 3 of the operative clause of the 2012 Judgment.

                              2. The Decision Adopted by the Court in Its Judgment
                                              of 19 November 2012
                       62. The Parties, in both their written and oral pleadings, have pre‑
                    sented divergent readings of the decision adopted in subparagraph 3 of
                    the operative clause of the 2012 Judgment, and of the reasons underpin‑
                    ning it. They draw opposing conclusions as to precisely what that deci‑
                    sion covers and which issues the Court has definitively settled.
                       63. Colombia attempts to show, in essence, that the grounds of Nica‑
                    ragua’s First Request, its petitum and causa petendi, had already been put
                    forward in the case concerning the Territorial and Maritime Dispute
                    (Nicaragua v. Colombia). Colombia contends that, having tried and
                    failed to meet its burden of proof in that case, Nicaragua is asking for
                    “another chance” in the present proceedings. Colombia further argues
                    that, since the Court did not uphold the arguments made by Nicaragua in
                    its 2012 Judgment, it is barred by the effect of the res judicata principle
                    from dealing with Nicaragua’s Application in the present case.

                      64. Colombia contends that, in the written and oral proceedings which
                    preceded the 2012 Judgment, Nicaragua developed arguments identical to
                    those that it puts forward in the present case. Colombia maintains that
                    these arguments had already been presented in the Reply, where Nicara‑
                    gua had claimed an extended continental shelf on the basis of Article 76
                    of the United Nations Convention on the Law of the Sea (UNCLOS) by

                                                                                                  30




7 CIJ1093.indb 57                                                                                       15/02/17 08:28

                              delimitation of the continental shelf (judgment)               127

                    virtue of geological and geomorphological criteria. Colombia adds that,
                    in reliance on the Preliminary Information provided by it to the CLCS,
                    Nicaragua had then proceeded to claim an equal share of the areas in
                    which the continental shelves of the two States overlapped.
                       65. Colombia stresses that, during the oral proceedings which preceded
                    the 2012 Judgment, it disputed the “tentative data” submitted by Nicara‑
                    gua, which it contended were incapable of supporting Nicaragua’s posi‑
                    tion. According to Colombia, those data did not satisfy the criteria
                    required by the CLCS, as detailed in its Guidelines.
                       66. In Colombia’s view, Nicaragua had not demonstrated, as it was
                    obliged to do, that its continental margin extended sufficiently far to over‑
                    lap with the continental shelf that Colombia was entitled to claim up to
                    200 nautical miles from its mainland coast. Colombia maintains that the
                    Court, having found Nicaragua’s claim to be admissible, settled it on the
                    merits in 2012 by deciding not to uphold it. According to Colombia, that
                    decision, whereby the Court effected a full delimitation of the maritime
                    boundary between the Parties, was both expressly and by necessary impli‑
                    cation a final one. Hence, when the Court held that it “[was] not in a
                    position to delimit the continental shelf boundary between Nicaragua and
                    Colombia” (paragraph 129 of the 2012 Judgment), what it meant was
                    that its examination of the facts and arguments presented by Nicaragua
                    impelled it to reject the latter’s claim.
                       67. Colombia furthermore cites the reasoning of the 2012 Judgment in
                    order to show that the Court’s decision “was the culmination of a process
                    of reasoning”.
                       Colombia points to paragraph 126 of the Judgment, which, in its view,
                    sets out the applicable law and makes it clear that Nicaragua is bound by
                    its obligations under Article 76 of UNCLOS. Colombia further relies on
                    paragraph 129, in which it claims the Court decided that Nicaragua had
                    not established that it had a continental margin extending far enough to
                    overlap with the continental shelf that Colombia was entitled to claim.
                    Colombia concludes from its reading of this part of the reasoning that the
                    Court did indeed settle the question submitted to it in the present case.

                                                         *
                       68. For its part, Nicaragua contends that the Court’s decision, in sub‑
                    paragraph 3 of the operative clause of the 2012 Judgment, not to uphold
                    its claim did not amount to a rejection of that claim on the merits. The
                    Court expressly refused to rule on the issue because Nicaragua had not
                    completed its submission to the CLCS.
                       69. Citing the reasoning of the 2012 Judgment, Nicaragua maintains
                    that the Court limited its examination to the question of whether it was
                    “in a position to determine ‘a continental shelf boundary dividing by
                    equal parts the overlapping entitlements to a continental shelf of both
                    Parties’” (paragraph 113 of the 2012 Judgment). Nicaragua argues that
                    the Court concluded that it was not in a position to delimit each Party’s

                                                                                              31




7 CIJ1093.indb 59                                                                                   15/02/17 08:28

                              delimitation of the continental shelf (judgment)                  128

                    continental shelf, as a result of its finding in paragraph 127 of the Judg‑
                    ment’s reasoning, that Nicaragua had only provided the CLCS with “Pre‑
                    liminary Information”. Thus, the Court had not been in a position to
                    delimit, because Nicaragua had failed to establish that its continental
                    margin extended far enough to create an overlap of entitlements of the
                    Parties (paragraph 129 of the 2012 Judgment).

                        70. Nicaragua considers that, on 24 June 2013, it discharged the proce‑
                    dural obligation imposed upon it under Article 76, paragraph 8, of
                    UNCLOS to provide the CLCS with information on the limits of its con‑
                    tinental shelf beyond 200 nautical miles, and that the Court now has all
                    the necessary information to carry out the delimitation and settle the
                    ­dispute.
                        71. Nicaragua admits that the phrase “cannot uphold” might appear
                     “ambiguous” from a reading of subparagraph 3 of the operative clause
                     alone, but it contends that such ambiguity is dispelled if one looks at the
                     reasoning of the decision. Moreover, Nicaragua continues, the reasoning is
                     inseparable from the operative clause, for which it provides the necessary
                     underpinning, and must be taken into account in order to determine the
                     scope of the operative clause of the Judgment. It follows from the reasoning
                     of the Judgment that the operative clause takes no position on the delimita‑
                     tion beyond 200 nautical miles. Nicaragua is therefore of the view that the
                     Court is not prevented, in the present case, from entertaining its claim relat‑
                     ing to the delimitation of the continental shelf beyond 200 nautical miles.

                                                          **
                      72. The Court first notes that, although in its 2012 Judgment it declared
                    Nicaragua’s submission to be admissible, it did so only in response to the
                    objection to admissibility raised by Colombia that this submission was
                    new and changed the subject‑matter of the dispute. However, it does not
                    follow that the Court ruled on the merits of the claim relating to the
                    delimitation of the continental shelf beyond 200 nautical miles from the
                    Nicaraguan coast.
                      73. The Court must now examine the content and scope of subpara‑
                    graph 3 of the operative clause of the 2012 Judgment. As a result of the
                    disagreement between the Parties on the matter, the Court must deter‑
                    mine the content of the decision adopted by it in response to Nicaragua’s
                    request for delimitation of “a continental shelf boundary dividing . . . the
                    overlapping entitlements . . . of both Parties”. As the Permanent Court of
                    International Justice stated in the context of a request for interpretation,
                    where there is a “difference of opinion [between the parties] as to whether
                    a particular point has or has not been decided with binding force . . . the
                    Court cannot avoid the duty incumbent upon it of interpreting the judg‑
                    ment in so far as necessary, in order to adjudicate upon such a difference
                    of opinion” (Interpretation of Judgments Nos. 7 and 8 (Factory at
                    Chorzów), Judgment No. 11, 1927, P.C.I.J., Series A, No. 13, pp. 11‑12,

                                                                                                 32




7 CIJ1093.indb 61                                                                                      15/02/17 08:28

                              delimitation of the continental shelf (judgment)              129

                    cited by the Court in the case concerning Application of the Convention on
                    the Prevention and Punishment of the Crime of Genocide (Bosnia and Her-
                    zegovina v. Serbia and Montenegro), Judgment, I.C.J. Reports 2007 (I),
                    p. 95, para. 126 ; see also Request for Interpretation of the Judgment of
                    15 June 1962 in the Case concerning the Temple of Preah Vihear (Cambo‑
                    dia v. Thailand) (Cambodia v. Thailand), Judgment, I.C.J. Reports 2013,
                    p. 296, para. 34). That statement is relevant for the present case.
                       74. Nicaragua has placed great emphasis upon the fact that, in sub‑
                    paragraph 3 of the operative clause, the Court decides that it “cannot
                    uphold” Nicaragua’s claim contained in its final submission I (3). Nicara‑
                    gua maintains that this decision is quite different from one to “reject” the
                    submission. The Court is not, however, persuaded that the use of that
                    formula leads to the conclusion suggested by Nicaragua. Nor is the Court
                    convinced by Colombia’s argument that “cannot uphold” automatically
                    equates to a rejection by the Court of the merits of a claim. The Court
                    will not, therefore, linger over the meaning of the phrase “cannot uphold”,
                    taken in isolation, in the way the Parties have done. It will examine this
                    phrase in its context, in order to determine the meaning of the decision
                    not to uphold Nicaragua’s request for the Court to delimit the continen‑
                    tal shelf between the Parties. In particular, the Court will determine
                    whether subparagraph 3 of the operative clause of its 2012 Judgment
                    must be understood as a straightforward dismissal of Nicaragua’s request
                    for lack of evidence, as Colombia claims, or a refusal to rule on the
                    request because a procedural and institutional requirement had not been
                    fulfilled, as Nicaragua argues.

                       75. In order to do this, the Court will examine subparagraph 3 of the
                    operative clause of the 2012 Judgment in its context, namely by reference
                    to the reasoning which underpins its adoption and accordingly serves to
                    clarify its meaning. As the Permanent Court of International Justice rec‑
                    ognized in its Advisory Opinion of 16 May 1925 on the Polish Postal
                    Service in Danzig, “all the parts of a judgment concerning the points in
                    dispute explain and complete each other and are to be taken into account
                    in order to determine the precise meaning and scope of the operative por‑
                    tion” (P.C.I.J., Series B, No. 11, p. 30). Moreover, “[i]n determining the
                    meaning and scope of the operative clause of the original Judgment, the
                    Court, in accordance with its practice, will have regard to the reasoning
                    of that Judgment to the extent that it sheds light on the proper interpreta‑
                    tion of the operative clause” (Request for Interpretation of the Judgment
                    of 15 June 1962 in the Case concerning the Temple of Preah Vihear (Cam‑
                    bodia v. Thailand) (Cambodia v. Thailand), Judgment, I.C.J. Reports
                    2013, p. 306, para. 68). While that remark was made in the context of a
                    request for interpretation of a judgment under Article 60 of the Statute
                    (something which is not sought in the present case), the requirement that
                    the meaning of the operative part of a judgment be ascertained through
                    an examination of the reasoning on which the operative part is based is of
                    more general application.

                                                                                             33




7 CIJ1093.indb 63                                                                                  15/02/17 08:28

                              delimitation of the continental shelf (judgment)                 130

                       76. The reasoning may relate to points debated by the Parties in the
                    course of the proceedings, but the fact that a point was argued by the
                    Parties does not necessarily mean that it was definitively decided by the
                    Court.
                       77. The Court devoted Section IV of its 2012 Judgment to the “[c]onsid‑
                    eration of Nicaragua’s claim for delimitation of a continental shelf
                    extending beyond 200 nautical miles”. That section consists of para‑
                    graphs 113 to 131 of the Judgment.
                       78. Paragraph 113 defines the question examined by the Court as
                    whether “it [the Court] is in a position to determine ‘a continental shelf
                    boundary dividing by equal parts the overlapping entitlements to a con­
                    tinental shelf of both Parties’” (I.C.J. Reports 2012 (II), p. 665, para. 113).
                    In paragraphs 114 to 118, the Court then concludes that the law applic­
                    able in the case, which is between a State party to UNCLOS (Nicaragua)
                    and a non‑party State (Colombia), is customary international law relating
                    to the definition of the continental shelf, as reflected in Article 76, para‑
                    graph 1, of that Convention. The Court indicates that
                         “in view of the fact that the Court’s task is limited to the examination
                         of whether it is in a position to carry out a continental shelf delimi‑
                         tation as requested by Nicaragua, it does not need to decide whether
                         other provisions of Article 76 of UNCLOS form part of customary
                         international law” (ibid., p. 666, para. 118).
                       79. Paragraphs 119 to 121 summarize Nicaragua’s arguments regard‑
                    ing the criteria for determining the existence of a continental shelf and the
                    procedural conditions, laid down in Article 76, paragraph 8, of UNCLOS,
                    for a State to be able to establish the outer limits of the continental shelf
                    beyond 200 nautical miles and the steps which Nicaragua had taken to
                    that end (ibid., pp. 666‑667).
                       80. Paragraphs 122 to 124 set out Colombia’s arguments opposing
                    Nicaragua’s request for delimitation of the continental shelf (ibid.,
                    pp. 667‑668). Colombia contended that Nicaragua’s rights to an extended
                    shelf “ha[d] never been recognized or even submitted to the Commission”
                    (ibid., p. 667, para. 122), and that “the information provided to the Court
                    [by Nicaragua]. . . based on the ‘Preliminary Information’ submitted by
                    Nicaragua to the Commission, [was] ‘woefully deficient’” (ibid.). Colom‑
                    bia emphasized that “the ‘Preliminary Information’ [did] not fulfil the
                    requirements for the Commission to make recommendations” (ibid.). It
                    added that, in any event, Nicaragua could not rely on Article 76 in order
                    to encroach on other States’ 200‑mile limits, particularly when it “[had]
                    not followed the procedures of the Convention” (ibid., p. 668, para. 123).
                    
                       81. In paragraphs 126 and 127 respectively, the Court points out that
                    the fact that Colombia is not a party to UNCLOS “does not relieve Nica‑
                    ragua of its obligations under Article 76 of that Convention”, and it
                    observes that, at the time of the 2012 Judgment, Nicaragua had only sub‑
                    mitted to the CLCS “Preliminary Information”, which, by its own admis‑

                                                                                                34




7 CIJ1093.indb 65                                                                                     15/02/17 08:28

                              delimitation of the continental shelf (judgment)               131

                    sion, “falls short of meeting the requirements” under paragraph 8 of
                    Article 76 of UNCLOS (I.C.J. Reports 2012 (II), p. 669).

                      82. At the close of this section of its reasoning, the Court reaches the
                    following conclusion at paragraph 129 :
                           “However, since Nicaragua, in the present proceedings, has not
                        established that it has a continental margin that extends far enough to
                        overlap with Colombia’s 200‑nautical‑mile entitlement to the contin­
                        ental shelf, measured from Colombia’s mainland coast, the Court is
                        not in a position to delimit the continental shelf boundary between
                        Nicaragua and Colombia, as requested by Nicaragua, even using the
                        general formulation proposed by it.” (Ibid.)
                    This paragraph must be read in the light of those preceding it in the rea‑
                    soning of the 2012 Judgment. Three features of that reasoning stand out.
                    First, although the Parties made extensive submissions regarding the geo‑
                    logical and geomorphological evidence of an extension of the continental
                    shelf beyond 200 nautical miles submitted by Nicaragua, the Judgment
                    contains no analysis by the Court of that evidence. Secondly, the Court
                    considered (see paragraph 78 above) that, in view of the limited nature of
                    the task before it, there was no need to consider whether the provisions of
                    Article 76 of UNCLOS which lay down the criteria which a State must
                    meet if it is to establish continental shelf limits more than 200 nauti‑
                    cal miles from its coast reflected customary international law, which it
                    had already determined was the applicable law in the case. The Court did
                    not, therefore, consider it necessary to decide the substantive legal stan‑
                    dards which Nicaragua had to meet if it was to prove vis‑à‑vis Colombia
                    that it had an entitlement to a continental shelf beyond 200 nautical miles
                    from its coast. Thirdly, what the Court did emphasize was the obligation
                    on Nicaragua, as a party to UNCLOS, to submit information on the lim‑
                    its of the continental shelf it claims beyond 200 nautical miles, in accor‑
                    dance with Article 76, paragraph 8, of UNCLOS, to the CLCS. It is
                    because, at the time of the 2012 Judgment, Nicaragua had not yet submit‑
                    ted such information that the Court concluded, in paragraph 129, that
                    “Nicaragua, in the present proceedings, has not established that it has a
                    continental margin that extends far enough to overlap with Colombia’s
                    200‑nautical‑mile entitlement to the continental shelf, measured from
                    Colombia’s mainland coast”.
                       83. The conclusions of the Court in paragraph 129 can only be under‑
                    stood in the light of those features of its reasoning. They indicate that the
                    Court did not take a decision on whether or not Nicaragua had an enti‑
                    tlement to a continental shelf beyond 200 nautical miles from its coast.
                    That is confirmed by the language of paragraph 129 itself. The first sen‑
                    tence of that paragraph states that
                        “Nicaragua, in the present proceedings, has not established that it has
                        a continental margin that extends far enough to overlap with Colom‑

                                                                                              35




7 CIJ1093.indb 67                                                                                   15/02/17 08:28

                              delimitation of the continental shelf (judgment)             132

                        bia’s 200‑nautical‑mile entitlement to the continental shelf, measured
                        from Colombia’s mainland coast”.
                    Not only does the reference to “the present proceedings” seem to contem‑
                    plate the possibility of future proceedings, but the Court there speaks
                    only of a continental margin which overlaps with the 200‑nautical‑mile
                    entitlement from the Colombian mainland. The Judgment says nothing
                    about the maritime areas located to the east of the line lying 200 nautical
                    miles from the islands fringing the Nicaraguan coast, beyond which the
                    Court did not continue its delimitation exercise, and to the west of the
                    line lying 200 nautical miles from Colombia’s mainland. Yet, the Court
                    was, as regards these areas, faced with competing claims by the Parties
                    concerning the continental shelf : Nicaragua, on the one hand, claimed an
                    extended continental shelf in these areas, and Colombia, on the other,
                    maintained that it had rights in the same areas generated by the islands
                    over which it claimed sovereignty, and that the Court indeed declared to
                    be under its sovereignty.
                       84. It therefore follows that while the Court decided, in subpara‑
                    graph 3 of the operative clause of the 2012 Judgment, that Nicaragua’s
                    claim could not be upheld, it did so because the latter had yet to dis‑
                    charge its obligation, under paragraph 8 of Article 76 of UNCLOS, to
                    deposit with the CLCS the information on the limits of its continental
                    shelf beyond 200 nautical miles required by that provision and by Arti‑
                    cle 4 of Annex II of UNCLOS.

                             3. Application of the Res Judicata Principle in the Case
                       85. The Court has clarified the content and scope of subparagraph 3 of
                    the operative clause of the 2012 Judgment, taking into account the differ‑
                    ing views expressed by the Parties on the subject. It has found that delim‑
                    itation of the continental shelf beyond 200 nautical miles from the
                    Nicaraguan coast was conditional on the submission by Nicaragua of
                    information on the limits of its continental shelf beyond 200 nautical
                    miles, provided for in paragraph 8 of Article 76 of UNCLOS, to the
                    CLCS. The Court thus did not settle the question of delimitation in 2012
                    because it was not, at that time, in a position to do so.
                       86. The Court recalls that, in its Application, Nicaragua states that on
                    24 June 2013 it provided the CLCS with “final” information. This state‑
                    ment has not been contested by Colombia.
                       87. The Court accordingly considers that the condition imposed by it
                    in its 2012 Judgment in order for it to be able to examine the claim of
                    Nicaragua contained in final submission I (3) has been fulfilled in the
                    present case.
                       88. The Court concludes that it is not precluded by the res judicata
                    principle from ruling on the Application submitted by Nicaragua on
                    16 September 2013. In light of the foregoing, the Court finds that Colom‑
                    bia’s third preliminary objection must be rejected.

                                                                                            36




7 CIJ1093.indb 69                                                                                 15/02/17 08:28

                              delimitation of the continental shelf (judgment)                 133

                                       IV. Fourth Preliminary Objection

                       89. Colombia bases its fourth preliminary objection on the assertion
                    that, in its 2012 Judgment, the Court rejected Nicaragua’s request for
                    delimitation of the continental shelf between the Parties beyond 200 nau‑
                    tical miles, and fixed the boundary between each Party’s maritime spaces.
                    According to Colombia, that decision was “final and without appeal”
                    pursuant to Article 60 of the Statute, so that, through its Application of
                    16 September 2013, Nicaragua was seeking to “appeal” the previous
                    Judgment, or to have it revised.
                       90. Nicaragua does not request the Court to revise the 2012 Judgment,
                    nor does it frame its Application as an “appeal”. Accordingly, the Court
                    finds that the fourth preliminary objection is not founded.


                                        V. Second Preliminary Objection

                       91. Colombia’s second preliminary objection concerns Nicaragua’s
                    argument that, independent of the applicability of Article XXXI of the
                    Pact of Bogotá between Colombia and Nicaragua, the Court possesses
                    continuing jurisdiction over the subject‑matter of the Application.
                    According to Nicaragua, this continuing jurisdiction is based on the
                    Court’s jurisdiction in the case concerning the Territorial and Maritime
                    Dispute (Nicaragua v. Colombia), given that the Court, in its 2012 Judg‑
                    ment, did not definitively determine the question of the delimitation of
                    the continental shelf between Nicaragua and Colombia in the area beyond
                    200 nautical miles from the Nicaraguan coast, so that this question
                    remains pending.
                       92. Colombia denies that any such continuing jurisdiction exists in the
                    present case. In Colombia’s view, unless the Court expressly reserves its
                    jurisdiction, which it did not do in the 2012 Judgment, there is no basis
                    on which the Court can exercise continuing jurisdiction once it has deliv‑
                    ered its judgment on the merits. According to Colombia, the Statute pro‑
                    vides only two procedures by which the Court can act, without an
                    independent basis of jurisdiction, in respect of matters which have previ‑
                    ously been the subject of a judgment of the Court in a case between the
                    same parties : requests under Article 60 of the Statute for interpretation of
                    the earlier judgment and requests under Article 61 for revision of the ear‑
                    lier judgment. Since the present case falls within neither Article 60, nor
                    Article 61, Colombia contends that the Court lacks jurisdiction on the
                    additional basis advanced by Nicaragua.
                       93. Nicaragua rejects Colombia’s analysis. According to Nicaragua,
                    the Court has an obligation to exercise to the full its jurisdiction in any
                    case properly submitted to it. The Court declined, in its 2012 Judgment,
                    to exercise its jurisdiction in respect of the part of Nicaragua’s case that is
                    the subject of the current proceedings for reasons which, according to
                    Nicaragua, no longer appertain. Nicaragua maintains that the Court

                                                                                                37




7 CIJ1093.indb 71                                                                                     15/02/17 08:28

                              delimitation of the continental shelf (judgment)                134

                    must now exercise the jurisdiction which it possessed at the time of the
                    2012 Judgment. Accordingly, Nicaragua argues that the Court possesses
                    continuing jurisdiction over the issues raised by its present Application,
                    irrespective of whether it expressly reserved that jurisdiction in its earlier
                    judgment. Nicaragua maintains that this basis of jurisdiction is additional
                    to the jurisdiction conferred by Article XXXI of the Pact of Bogotá.

                                                         **
                       94. The Court recalls that it has already held (see paragraphs 46, 88 and
                    90, above) that Article XXXI confers jurisdiction upon it in respect of the
                    present proceedings since Nicaragua’s Application was filed before the
                    Pact of Bogotá ceased to be in force between Nicaragua and Colombia. It
                    is therefore unnecessary to consider whether an additional basis of juris‑
                    diction exists. Consequently, there is no ground for the Court to rule upon
                    the second preliminary objection raised by the Republic of Colombia.


                                        VI. Fifth Preliminary Objection

                       95. Colombia contends, in the alternative, on the hypothesis that the
                    four other objections raised by it were to be rejected, that neither of the
                    two requests put forward in Nicaragua’s Application is admissible.
                    Colombia considers that the First Request is inadmissible due to the fact
                    that Nicaragua has not secured the requisite recommendation on the
                    establishment of the outer limits of its continental shelf from the CLCS,
                    and that the Second Request is inadmissible because, if it were to be
                    granted, the decision of the Court would be inapplicable and would
                    ­concern a non‑existent dispute.
                       96. The Court will examine in turn the question of the admissibility of
                     each of those two requests.

                                1. The Preliminary Objection to the Admissibility
                                         of Nicaragua’s First Request
                       97. In its First Request, Nicaragua asks the Court to determine “[t]he
                    precise course of the maritime boundary between Nicaragua and Colom‑
                    bia in the areas of the continental shelf which appertain to each of them
                    beyond the boundaries determined by the Court in its Judgment of
                    19 November 2012”. Colombia maintains that “the [Court] cannot con‑
                    sider the Application by Nicaragua because the CLCS has not ascertained
                    that the conditions for determining the extension of the outer edge of
                    Nicaragua’s continental shelf beyond the 200‑nautical‑mile line are satis‑
                    fied and, consequently, has not made a recommendation”.
                       98. Citing Article 76, paragraph 1, of UNCLOS, Colombia argues that
                    there is a distinction between a coastal State’s entitlement to the continen‑
                    tal shelf up to a distance of 200 nautical miles from the baselines, which

                                                                                               38




7 CIJ1093.indb 73                                                                                    15/02/17 08:28

                              delimitation of the continental shelf (judgment)                 135

                    exists automatically, ipso jure, and its entitlement to the shelf beyond
                    200 nautical miles, as far as the outer edge of the continental margin,
                    which is subject to the conditions set out in paragraphs 4, 5 and 6 of that
                    Article.
                       99. Colombia recognizes that, in accordance with Article 76, it is for
                    the coastal State, as a party to UNCLOS, to establish the outer limits of
                    its continental shelf beyond 200 nautical miles. It nonetheless considers
                    that, in order to do so, the latter must follow the procedure prescribed in
                    paragraph 8 of the same Article. In particular, the relevant coastal State
                    requires a recommendation of the CLCS in order to establish, on the
                    basis thereof, a “final and binding” outer limit.
                       100. Thus, in Colombia’s view, Nicaragua, as a party to UNCLOS,
                    needs to obtain a recommendation from the CLCS if it wishes to claim an
                    entitlement to a continental shelf beyond 200 nautical miles. Colombia
                    adds that, in the present case, Nicaragua “requests a continental shelf
                    delimitation between opposite coasts, which cannot be done without first
                    identifying the extent, or limit, of each State’s shelf entitlement”. The
                    absence of a recommendation from the CLCS must therefore result in the
                    inadmissibility of the First Request contained in the Application of
                    16 September 2013.


                                                          *
                       101. Nicaragua responds that a coastal State has inherent rights over
                    the continental shelf, which exist ipso facto and ab initio, and that its own
                    rights over its continental shelf vest in it automatically, ipso jure, by oper‑
                    ation of law. Furthermore, the CLCS is concerned only with the precise
                    location of the outer limits of the continental shelf ; it does not grant or
                    recognize the rights of a coastal State over its shelf and is not empowered
                    to delimit boundaries in the shelf.
                       102. According to Nicaragua, the role of the CLCS is to protect the
                    common heritage of mankind against possible encroachments by coastal
                    States. It adds that, even though the role of the CLCS is to protect the
                    international community from excessive claims, its recommendations are
                    not binding on the submitting State. If that State disagrees with the rec‑
                    ommendations, it can make a revised or new submission.

                      103. Furthermore, Nicaragua considers that State practice shows that
                    States have concluded delimitation agreements on the continental shelf
                    beyond 200 nautical miles in the absence of recommendations from the
                    CLCS. In certain cases, they are said to have concluded such agreements
                    without even having submitted information to the CLCS. Nicaragua
                    accordingly argues that an international court or tribunal would equally
                    be in a position to settle a delimitation dispute regarding the extended
                    continental shelf before the CLCS has issued its recommendations.


                                                                                                39




7 CIJ1093.indb 75                                                                                     15/02/17 08:28

                              delimitation of the continental shelf (judgment)               136

                      104. Nicaragua adds that, in the event of a dispute over its extended
                    continental shelf beyond 200 nautical miles, the CLCS, in accordance
                    with its own rules and established practice, would not address a recom‑
                    mendation to Nicaragua. And if the Court were to refuse to act because
                    the CLCS had not issued such a recommendation, the result would be an
                    impasse, as had been pointed out by the International Tribunal for the
                    Law of the Sea in its Judgment of 14 March 2012 in the Dispute concern-
                    ing Delimitation of the Maritime Boundary between Bangladesh and Myan-
                    mar in the Bay of Bengal (Bangladesh/Myanmar).

                                                        **
                       105. The Court has already established (see paragraph 82) that Nicara‑
                    gua was under an obligation, pursuant to paragraph 8 of Article 76 of
                    UNCLOS, to submit information on the limits of the continental shelf it
                    claims beyond 200 nautical miles to the CLCS. The Court held, in its
                    2012 Judgment, that Nicaragua had to submit such information as a pre‑
                    requisite for the delimitation of the continental shelf beyond 200 nauti‑
                    cal miles by the Court.
                       106. The Court must now determine whether a recommendation made
                    by the CLCS, pursuant to Article 76, paragraph 8, of UNCLOS, is a pre‑
                    requisite in order for the Court to be able to entertain the Application
                    filed by Nicaragua in 2013.
                       107. The Court notes that Nicaragua, as a State party to UNCLOS, is
                    under an obligation to communicate to the CLCS the information on the
                    limits of its continental shelf beyond 200 nautical miles, which is provided
                    for in paragraph 8 of Article 76 of UNCLOS, whereas the making of a
                    recommendation, following examination of that information, is a prerog‑
                    ative of the CLCS.
                       108. When the CLCS addresses its recommendations on questions
                    concerning the outer limits of its continental shelf to coastal States, those
                    States establish, on that basis, limits which, pursuant to paragraph 8 of
                    Article 76 of UNCLOS, are “final and binding” upon the States parties to
                    that instrument.
                       109. The Court furthermore emphasizes that this procedure enables
                    the CLCS to perform its main role, which consists of ensuring that the
                    continental shelf of a coastal State does not extend beyond the limits pro‑
                    vided for in paragraphs 4, 5 and 6 of Article 76 of UNCLOS and thus
                    preventing the continental shelf from encroaching on the “area and its
                    resources”, which are “the common heritage of mankind” (UNCLOS,
                    Article 136).
                       110. Because the role of the CLCS relates only to the delineation of the
                    outer limits of the continental shelf, and not delimitation, Article 76 of
                    UNCLOS states in paragraph 10 that “[t]he provisions of this article are
                    without prejudice to the question of delimitation of the continental shelf
                    between States with opposite or adjacent coasts”.


                                                                                              40




7 CIJ1093.indb 77                                                                                   15/02/17 08:28

                              delimitation of the continental shelf (judgment)               137

                       111. Indeed, Article 76 of UNCLOS, which contains the definition of
                    the continental shelf, makes provision, in view of the technical complexity
                    of determining the outer edge of the continental margin and of the outer
                    limits of the continental shelf, for a Commission whose function, pursu‑
                    ant to Annex II of UNCLOS establishing the statute of the CLCS, is “to
                    consider the data and other material submitted by coastal States concern‑
                    ing the outer limits of the continental shelf in areas where those limits
                    extend beyond 200 nautical miles, and to make recommendations in
                    accordance with Article 76 [of UNCLOS]” (Article 3, paragraph 1 (a) of
                    Annex II of UNCLOS).
                       112. The procedure before the CLCS relates to the delineation of the
                    outer limits of the continental shelf, and hence to the determination of the
                    extent of the sea‑bed under national jurisdiction. It is distinct from the
                    delimitation of the continental shelf, which is governed by Article 83 of
                    UNCLOS and effected by agreement between the States concerned, or by
                    recourse to dispute resolution procedures.
                       113. Notwithstanding the fact that UNCLOS distinguishes between
                    the establishment of the outer limits of the continental shelf and its delim‑
                    itation between States with adjacent or opposite coasts, it is possible that
                    the two operations may impact upon one another. The CLCS has, in its
                    internal rules (Article 46 and Annex 1), established procedures, in accor‑
                    dance with Article 9 of Annex II to UNCLOS, to ensure that its actions
                    do not prejudice matters relating to delimitation.

                       114. The Court accordingly considers that, since the delimitation of
                    the continental shelf beyond 200 nautical miles can be undertaken inde‑
                    pendently of a recommendation from the CLCS, the latter is not a pre‑
                    requisite that needs to be satisfied by a State party to UNCLOS before it
                    can ask the Court to settle a dispute with another State over such a delim‑
                    itation.
                       115. In light of the foregoing, the Court finds that the preliminary
                    objection to the admissibility of Nicaragua’s First Request must be
                    rejected.

                                2. The Preliminary Objection to the Admissibility
                                        of Nicaragua’s Second Request
                      116. In its Second Request, Nicaragua asks the Court to determine
                        “[t]he principles and rules of international law that determine the
                        rights and duties of the two States in relation to the area of overlap‑
                        ping continental shelf claims and the use of its resources, pending the
                        delimitation of the maritime boundary between them beyond 200 nau‑
                        tical miles from Nicaragua’s coast”.

                      117. Colombia contends that Nicaragua’s Second Request invites the
                    Court to make a ruling pending its decision on the First Request, and

                                                                                              41




7 CIJ1093.indb 79                                                                                   15/02/17 08:28

                              delimitation of the continental shelf (judgment)               138

                    that, since the Court would have to rule on both requests simultaneously,
                    it could not accept the Second Request, because it would be without
                    object.
                       118. Colombia is also of the view that Nicaragua’s Second Request is
                    a disguised request for provisional measures and that it should therefore
                    be dismissed.
                       119. Finally, Colombia argues that there is no dispute between the
                    Parties concerning a hypothetical legal régime to be applied pending the
                    decision on the maritime boundary beyond 200 nautical miles of Nicara‑
                    gua’s coast.

                                                         *
                       120. Nicaragua considers that the relevance of the Second Request
                    depends on the Court’s decision on the merits in respect of the question
                    of the delimitation of the continental shelf beyond 200 nautical miles
                    from Nicaragua’s coast between the Parties. It maintains that arguments
                    as to the content of the duties of restraint and co‑operation that may be
                    incumbent on the Parties are a matter for the merits stage, and not for
                    preliminary objections.
                       121. Nicaragua disagrees with Colombia that its Second Request is a
                    disguised request for provisional measures. It asserts that there is indeed
                    a dispute between the Parties, since Colombia denies that Nicaragua has
                    any legal rights — or even any claims — beyond 200 nautical miles from
                    its coast. According to Nicaragua, its Second Request is an issue which is
                    subsumed within the dispute that is the subject‑matter of this case.



                                                        **
                       122. The Court notes that, in its Second Request, Nicaragua invites it
                    to determine the principles and rules of international law governing a
                    situation that will be clarified and settled only at the merits stage of the
                    case.
                       123. However, it is not for the Court to determine the applicable law
                    with regard to a hypothetical situation. It recalls that its function is “to
                    state the law, but it may pronounce judgment only in connection with
                    concrete cases where there exists at the time of the adjudication an actual
                    controversy involving a conflict of legal interests between the parties”
                    (Northern Cameroons (Cameroon v. United Kingdom), Preliminary Objec-
                    tions, Judgment, I.C.J. Reports 1963, pp. 33‑34).
                       124. This is not the case, at this stage of the proceedings, in respect of
                    Nicaragua’s Second Request. This request does not relate to an actual
                    dispute between the Parties, that is, “a disagreement on a point of law or
                    fact, a conflict of legal views or of interests between two persons” (Mav-
                    rommatis Palestine Concessions, Judgment No. 2, 1924, P.C.I.J., Series A,

                                                                                              42




7 CIJ1093.indb 81                                                                                   15/02/17 08:28

                              delimitation of the continental shelf (judgment)             139

                    No. 2, p. 11), nor does it specify what exactly the Court is being asked to
                    decide.
                      125. Accordingly, the Court finds that the preliminary objection to the
                    admissibility of Nicaragua’s Second Request must be upheld.

                                                             *
                                                         *       *

                      126. For these reasons,
                      The Court,
                      (1) (a) Unanimously,
                      Rejects the first preliminary objection raised by the Republic of Colom‑
                    bia ;
                          (b) By eight votes to eight, by the President’s casting vote,
                      Rejects the third preliminary objection raised by the Republic of
                    Colombia ;
                      in favour : President Abraham ; Judges Owada, Tomka, Bennouna,
                        Greenwood, Sebutinde, Gevorgian ; Judge ad hoc Skotnikov ;
                      against : Vice-­President Yusuf ; Judges Cançado Trindade, Xue, Donoghue,
                        Gaja, Bhandari, Robinson ; Judge ad hoc Brower ;
                          (c) Unanimously,
                      Rejects the fourth preliminary objection raised by the Republic of
                    Colombia ;
                          (d) Unanimously,
                      Finds that there is no ground to rule upon the second preliminary
                    objection raised by the Republic of Colombia ;
                          (e) By eleven votes to five,
                       Rejects the fifth preliminary objection raised by the Republic of Colom‑
                    bia in so far as it concerns the First Request put forward by Nicaragua in
                    its Application ;
                      in favour : President Abraham ; Judges Owada, Tomka, Bennouna,
                        Greenwood, Donoghue, Gaja, Sebutinde, Gevorgian ; Judges ad hoc
                        Brower, Skotnikov ;
                      against : Vice-­President Yusuf ; Judges Cançado Trindade, Xue, Bhandari,
                        Robinson ;
                          (f) Unanimously,
                      Upholds the fifth preliminary objection raised by the Republic of
                    Colombia in so far as it concerns the Second Request put forward by
                    Nicaragua in its Application ;


                                                                                            43




7 CIJ1093.indb 83                                                                                 15/02/17 08:28

                              delimitation of the continental shelf (judgment)             140

                      (2) (a) Unanimously,
                      Finds that it has jurisdiction, on the basis of Article XXXI of the Pact
                    of Bogotá, to entertain the First Request put forward by the Republic of
                    Nicaragua ;
                          (b) By eight votes to eight, by the President’s casting vote,
                       Finds that the First Request put forward by the Republic of Nicaragua
                    in its Application is admissible.
                      in favour : President Abraham ; Judges Owada, Tomka, Bennouna,
                        Greenwood, Sebutinde, Gevorgian ; Judge ad hoc Skotnikov ;
                      against : Vice-­President Yusuf ; Judges Cançado Trindade, Xue, Donoghue,
                        Gaja, Bhandari, Robinson ; Judge ad hoc Brower.

                      Done in French and in English, the French text being authoritative, at
                    the Peace Palace, The Hague, this seventeenth day of March, two thou‑
                    sand and sixteen, in three copies, one of which will be placed in the
                    archives of the Court and the others transmitted to the Government of
                    the Republic of Nicaragua and the Government of the Republic of
                    Colombia, respectively.

                                                               (Signed) Ronny Abraham,
                                                                           President.
                                                              (Signed) Philippe Couvreur,
                                                                            Registrar.




                      Vice-­President Yusuf, Judges Cançado Trindade, Xue, Gaja,
                    Bhandari, Robinson and Judge ad hoc Brower append a joint
                    dissenting opinion to the Judgment of the Court ; Judges Owada and
                    Greenwood append separate opinions to the Judgment of the Court ;
                    Judge Donoghue appends a dissenting opinion to the Judgment of the
                    Court ; Judges Gaja, Bhandari, Robinson and Judge ad hoc Brower
                    append declarations to the Judgment of the Court.

                                                                           (Initialled) R.A.
                                                                           (Initialled) Ph.C.




                                                                                            44




7 CIJ1093.indb 85                                                                                 15/02/17 08:28

